t c memo united_states tax_court swf real_estate llc yellowfish investments inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date william l s rowe and timothy l jacobs for petitioner asif l raginwala and paul t butler for respondent memorandum findings_of_fact and opinion wells judge respondent issued a notice of final_partnership_administrative_adjustment fpaa dated date to yellowfish investments inc petitioner as tax_matters_partner of swf real_estate llc swf with respect to swf’s tax_year the fpaa proposed an increase in ordinary_income and a corresponding decrease in capital contributions of dollar_figure as well as a decrease in noncash charitable_contributions of dollar_figure on date petitioner filed a timely petition pursuant to sec_6226 for readjustment of respondent’s determinations in the fpaa after concessions the issues that we must decide are whether swf engaged in a disguised sale under sec_707 if we decide that there was a disguised sale whether the proceeds from the disguised sale were income to swf during its tax_year and whether swf overstated the value of a conservation_easement on sherwood farm and therefore the amount of the charitable_contribution_deduction allowed pursuant to sec_170 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulated facts are incorporated in this opinion by reference and are found unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended code and in effect for the relevant time and rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar see infra note sec_3 and the remaining requirements set forth in sec_170 and the regulations thereunder for claiming a charitable_contribution_deduction are not in dispute accordingly additionally we take judicial_notice of route llc v commissioner tcmemo_2014_30 appeal filed 4th cir date for some facts relating to the general background of the state tax_credits relevant to the instant case at the time of filing the petition swf’s and petitioner’s principal_place_of_business was in virginia i formation and operation of swf swf is a virginia limited_liability_company that was formed on date petitioner who is the tax_matters_partner of swf was incorporated in as a delaware corporation and elected to be taxed as a subchapter_s_corporation effective date at all times relevant to this case john l lewis iv owned of the shares of petitioner on date petitioner purchased a 65-acre contiguous tract of land in albemarle county virginia known as sherwood farm for dollar_figure a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the the parties request it see fed r evid a c see also 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general a court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b during petitioner contributed sherwood farm to swf in exchange for of the membership interests in swf from the time of that contribution during until date petitioner owned of the membership interests in swf and disregarded swf as an entity separate from petitioner for federal tax purposes during and swf was starting its farming_business and cattle breeding operation swf filed a schedule f profit or loss from farming for reporting dollar_figure in gross_income and dollar_figure in expenses from its farming activity swf owns all of the property at sherwood farm including mr lewis’ residence the businesses the tractors and the farm equipment swf reported dollar_figure in assets on its tax_return and dollar_figure in assets on its tax_return a sherwood farm sherwood farm is in albemarle county virginia along the north side of secretarys road sr and the west side of blenheim road sr an area the main access to sherwood farm is on secretarys road with secondary access from blenheim road both of which are paved and through two-lane secondary access roads through the area both route and sr which connect to other major highways and to major employment services and shopping continued miles south of charlottesville and interstate sherwood farm is in the southeast quadrant of albemarle county and in the charlottesville metropolitan_statistical_area which during was a desirable place for residential and commercial purposes sherwood farm had variable topography ranging from open to gently rolling wooded land with negligible critical slopes a small portion of sherwood farm lies within a 100-year flood zone along the banks of murphy’s creek but experts considered it to be generally excellent terrain for development purposes sherwood farm is in the foothills of the blue ridge mountains and offers views of forests pastures and mountains from various points on its property some of the wooded land has little view amenity but about two-thirds of the property is open with distant mountain views rolling meadow views and pond views continued found in charlottesville are easily accessible from sherwood farm sherwood farm also has adequate road frontage for development purposes with over big_number feet of frontage on secretarys road and over big_number feet on blenheim road albemarle county is divided into four quadrants ie northwest northeast southeast and southwest by interstate which is the horizontal axis that runs west to east and u s which is the vertical axis that runs north to south sherwood farm had contained the following building improvements an existing primary dwelling built in and renovated in a number of barns sheds an ice house an old school and two old tenant houses sherwood farm sits in the middle of a large block of protected lands it is surrounded by low-density uses and abuts property protected by a conservation_easement held by the virginia outdoors foundation sherwood farm is located among other larger farm and estate parcels and smaller residential tracts in a low- density area known as carters bridge other estates in the carters bridge area include the kluge estate winery and vineyards albemarle house blenheim cedar grove redlands lower sherwood mill cottage morven murcielago farms and featheridge in addition to indirectly owning sherwood farm mr lewis owned a 9-acre property near sherwood farm nutmeg farm plain dealing farm and lanark farm are large farms in the immediate vicinity of sherwood farm that are protected by conservation easements the southwest quadrant of albemarle county is low density and agricultural with a number of very large estates it is more comparable to carters bridge than the northeast quadrant keswick which is in the northeast quadrant is low density and a premier area of albemarle county with large estates b development potential of sherwood farm sherwood farm was in the r-a rural areas zoning district and therefore was eligible for rural subdivision one of the three types of subdivisions permitted for r-a rural areas rural subdivision allowed property to be divided such that each lot or parcel would have a minimum of feet of frontage on an existing public road and contain at least five acres of land moreover pursuant to the by right division method the then-current zoning ordinance in albemarle county provided that each parcel of record could be divided into either development_right lots ie or fewer lots between acres and acres in size per parcel or excess lots ie as many 21-plus acre lots as might be createddollar_figure all rural subdivisions were to be served by an internal subdivision street that satisfied virginia department of transportation vdot standards there were two methods of subdivision for purposes of rural subdivision permitted under the albemarle county zoning ordinance by right division and rural preservation development under the by right division method landowners did not need to obtain special permission or request any exceptions to or waivers from the requirements of the albemarle county zoning ordinance in order to undertake development under the rural preservation development method landowners are required to file an application and seek special permission and approval from the albemarle county planning commission the then-current zoning ordinance in albemarle county was adopted on date theoretically a 38-acre parcel of record could be subdivided into five continued on the basis of its location in the r-a rural areas zoning district and using the by right division method sherwood farm had theoretical development rights for lots and was suitable for low-density residential development however development rights allocated by the albemarle county code represented only the theoretical maximum number of lots that sherwood farm might be divided into rights might not have been usable if the lot did not contain an appropriate building site that met other requirements of the zoning ordinance in reality the actual lots might not have been developed on account of topography or floodplains soil suitability for well and septic purposes and required internal subdivision roads built to virginia department of transportation standards moreover although up to five single-family dwellings could have been established on each parcel of record only one dwelling_unit was permitted on each of the excess lots of 21-plus acres continued 2-acre lots acres and one additional 21-plus-acre lot an 84-acre parcel of record could be subdivided into five 2-acre lots acres and three additional 21-plus-acre lots a 167-acre parcel of record could be subdivided into five 2-acre lots and seven additional 21-plus-acre lots and a 220-acre parcel of record could be subdivided into five 2-acre lots acres and ten additional 21-plus-acre lots a special exception was necessary to build on critical slopes ie slopes greater than or within horizontal feet of any 100-year floodplain during date roger ray prepared a rural subdivision analysis and development plan for sherwood farm focusing on by right development as allowed by the albemarle county zoning and subdivision ordinances mr ray’s subdivision analysis took into account a variety of factors including i the size of sherwood farm ii road access iii topography including the location of critical slopes and the 100-year floodplain and iv albemarle county’s zoning and subdivision ordinances the parties agree that mr ray is an expert in rural subdivisions who has done over subdivision analyses in albemarle county virginia on the basis of his subdivision analysis and the proposed development plan mr ray concluded that lots could be developed on sherwood farm and that development did not require any waivers or exceptions under the applicable albemarle county zoning and subdivision ordinances c the real_estate market during although population grew around the charlottesville area at nearly double the rate found in other areas of virginia albemarle county’s population growth was partially restrained by zoning measures designed to limit growth in the r-a rural areas combined with high demand this circumstance caused property values in albemarle county to increase rapidly during there was pressure to develop land many larger farms were being developed into subdivisions during date sherwood farm was in a rising market real_estate prices in the area were high and were continuing to increase ii virginia tax_credits in the years leading up to the rural character of albemarle county was in a state of decline due in part to the encroachment of significant development in its rural areas both the federal government and the commonwealth of virginia recognized the importance of land conservation and preservation by providing tax incentives and albemarle county adopted programs such as the acquisition of conservation easements program to curtail development and to promote conservation of the county’s rural areas during the virginia general assembly enacted the virginia land preservation tax_credit program to allow qualifying landowners to receive tax_credits for use on their state_income_tax returns for the and tax years virginia provided an income_tax_credit to encourage the preservation and sustainability of virginia’s unique natural_resources wildlife habitats open spaces and forested resources virginia tax_credits the virginia tax_credits were equal to of the fair_market_value of any land or interest in virginia that was donated to a public or private conservation agency eligible to hold the donated land and or interests for conservation or preservation purposes an interest in land included a conservation_easement if the easement complied with sec_170 was conveyed for certain purposes such as agricultural forestal and open space purposes and was an unconditional donation in perpetuity accordingly a landowner who donated a qualified_conservation_easement could claim a credit in an amount equal to of the fair_market_value of the conservation_easement as long as the easement’s fair_market_value was substantiated by a qualified_appraisal prepared by a qualified_appraiser as those terms are defined under the applicable provisions of the code and the regulations both individuals and corporations could use the virginia tax_credits on their state_income_tax returns for a pass-through entity such as a partnership the virginia tax_credits could be used by the partnership or by the partners in proportion to their interest in the entity or as set forth in the partnership or other operating_agreement however the virginia tax_credits could not be claimed by both the entity and the member manager partner shareholder or beneficiary for the same donation any taxpayer issued virginia tax_credits for a tax_year after was allowed to claim up to dollar_figure of the credit for the taxable_year in which the credit originated ie the taxable_year in which the qualified donation was made and any of the five succeeding taxable years for a total of dollar_figure in credits over the entire period a taxpayer holding unused but otherwise allowable virginia tax_credits was able to sell or otherwise transfer the unused credits for use by another taxpayer on a virginia income_tax return any virginia tax_credits transferred were claimed as a credit on the transferee’s tax_return for the taxable_year in which the transfer of the virginia tax_credits occurred over time a market formed for the sale or transfer of virginia tax_credits the vdot prescribed procedures for the and tax years with respect to the reporting of donations and the allocation or transfer of virginia tax_credits the vdot requested each donating landowner to register the virginia tax_credits and to verify a taxpayer’s right to claim virginia tax_credits on his or her virginia income_tax return by submitting a completed form lpc virginia land preservation tax_credit notification as well as certain documentation including a qualified_appraisal of the donated property the recorded easement and a copy of a form_8283 noncash charitable_contributions executed by the donee the form lpc was filed to assist the vdot with both the registration of the donation and the registration and recording of any subsequent transfers and allocations of the virginia tax_credits while such submission was not prescribed by virginia statute or regulation the vdot required procedurally that the virginia taxpayer submit a form lpc before he or she could use any allocated or transferred tax_credits on a virginia income_tax return likewise while such a submission was not prescribed by virginia statute or regulation the vdot directed donors and credit holders to submit the form lpc and supporting documentation within days of the origination or transfer of the virginia tax_credits or at least days before filing the virginia income_tax return claiming the credits once the vdot received the form lpc and supporting documentation it would review the submitted documents for compliance with applicable rules and procedures if the form lpc was insufficient the vdot would ask the taxpayer to make the necessary corrections or supply the necessary documentation on the other hand if the vdot determined that the form lpc complied with requirements the vdot would provide a tax_credit acknowledgment letter credit acknowledgment letter the credit acknowledgment letter included a unique credit transaction number known as an lp number and the effective year for the virginia tax_credits the credit acknowledgment letter stated a copy of this letter must be attached to your virginia income_tax return to claim the credit you will need the assigned credit number if you wish to transfer this credit in the future if a taxpayer wished to claim his or her virginia tax_credits on a virginia the lp numbers allowed the vdot to administratively track credits arising from specific conservation_easement donations income_tax return the vdot required that the taxpayer provide a copy of the credit acknowledgment letterdollar_figure for purposes of determining the effective date of virginia tax_credits vdot distinguishes between an allocation and a transfer in the case of an allocation of virginia tax_credits by a passthrough_entity to its participants the effective date for the allocation was deemed to be the date that the donation was recorded in the case of a transfer of virginia tax_credits in a transaction involving parties that were not part of a passthrough_entity the effective date for the transfer was the date that the contract between those parties was executed during the legislative session virginia made several changes to the statutory provisions applicable to the virginia tax_credit these changes applied only to conveyances of property made on or after date on date the virginia tax commissioner released a summary of the changes in the if a taxpayer filed a virginia tax_return claiming virginia tax_credits without a credit acknowledgment letter the vdot would either contact the taxpayer if it suspected that the taxpayer could rightfully claim the virginia tax_credits or it would continue to process the return but disallow the virginia tax_credits for the factual findings set forth in this paragraph we take judicial_notice of certain facts set forth in route llc v commissioner tcmemo_2014_30 appeal filed 4th cir date regarding the legislative changes to and administrative interpretations of the virginia tax_credits form of a ruling the ruling explained that the vdot would no longer simply acknowledg e the credit as has been done in the past but would have to actually issue the credit for the virginia tax_credit to be valid iii conservation_easement on sherwood farm a donation of the easement after he moved to charlottesville during date mr lewis read about the conservation of land in albemarle county in local magazines and advertisements during mr lewis contacted melton mcguire of conservation solutions llc conservation solutions to provide services and guidance with respect to a potential conservation_easement on sherwood farm in a letter dated date mr mcguire after retaining an appraiser to prepare a valuation of sherwood farm suggested that an easement on sherwood farm would constitute a charitable gift of approximately dollar_figure million and that it would also produce virginia tax_credits of approximately dollar_figure million mr mcguire advised mr lewis that he had two options with respect to any virginia tax_credits that he was unable to use to sell them or to allocate them using a partnership structure mr mcguire also suggested that any unused virginia tax_credits could be transferred or allocated to george brower at a rate of cents per dollar of virginia tax_credits transferred or allocated mr brower was a principal of virginia conservation tax_credit fund lllp virginia conservation along with daniel gecker and had worked with developers by providing capital in exchange for tax_credits earned through the rehabilitation of historic properties virginia conservation was a virginia limited_liability limited_partnership with a business address in new orleans louisiana its business activities included the acquisition and syndication of virginia tax_credits mr brower had previously partnered with mr mcguire for the donation of a conservation_easement on mr mcguire’s farm for which mr mcguire and virginia conservation had each received an allocation of virginia tax_credits during date after conversations with both mr mcguire and mr brower mr lewis and petitioner decided to move forward with the conservation_easement on sherwood farm and the transaction between swf and virginia conservation involving the transfer of virginia tax_credits vtc transaction mr lewis and petitioner engaged mr mcguire and conservation solutions to provide services to undertake the vtc transaction because the relevant parties had more experience with the partnership structure and mr lewis was concerned about selling the virginia tax_credits on his own mr lewis and mr mcguire according to tracey shaw virginia conservation’s counsel virginia tax_credits were the primary reason for virginia conservation’s investments in partnerships that donate conservation easements decided to engage in the vtc transaction through a partnership structure in which virginia conservation would contribute funds of cents per dollar of virginia tax_credits and receive a nonvoting minority interest in swf and an allocation of virginia tax_credits previously mr mcguire had stated that the partnership structure would ensure that the money paid_by virginia conservation would not be taxable and that the dollar_figure per dollar that it paid was the equivalent of selling the virginia tax_credits for over dollar_figure per dollar mr lewis’s understanding of the transaction was that the amount of virginia conservation’s capital_contribution to swf was directly based on the amount of virginia tax_credits to be transferred or allocated to virginia conservation before entering into the vtc transaction neither mr brower nor tracey shaw virginia conservation’s counsel reviewed balance sheets profit and loss statements income statements business plans or valuations regarding swf’s businesses in fact none of these documents were provided by swf to anyone representing or affiliated with virginia conservation mr mcguire engaged consultants and attorneys to assist in the vtc transaction including james skeen and keven patchett of the law firm of skeen law to handle the registration of the virginia tax_credits with the vdot and to provide swf and mr lewis business and legal advice about the registration process on date swf executed a deed of conservation_easement conveying a conservation_easement on sherwood farm easement to the albemarle county public recreational facilities authority albemarle county prfa a governmental body of albemarle county in virginia before the donation of the easement sherwood farm was not under any existing conservation_easement on date the deed conveying the easement was recorded with the clerk’s office of the circuit_court for albemarle county virginia b terms of the easement pursuant to the terms of the easement the existing four parcels of sherwood farm were to be treated as a single parcel that was not to be divided or subdivided the single parcel could be sold or conveyed only as a whole single unit of dollar_figure acres the easement deed also provided that no more than five dwelling units be built on the site moreover the construction placement or maintenance of certain structures or improvements on sherwood farm were not permitted unless the structures or improvements were on the property as of the date of the easement and or were authorized by the albemarle county prfa the easement deed also prohibited any industrial or commercial uses for sherwood farm with the exception of certain agricultural forestal and other minor listed uses the easement was perpetual and its restrictions ran with the land and were binding upon the parties successors assigns representatives and heirs considering the market the location and the existing use of sherwood farm the highest_and_best_use of sherwood farm before the recording of the easement deed was for low-density residential development into estate type lots however after the easement deed was recorded the highest_and_best_use of sherwood farm shifted toward agricultural limited forestal or recreational use specifically modification of certain existing structures that increased the footprint of the structure by more than required approval from the albemarle county prfa modification of the exterior facade but not the interior of the historic structures required approval from the albemarle county prfa unless undertaken for emergency repairs certain construction of new structures in three building envelopes was allowed without any further consent from albemarle country prfa the total footprint of all structures on the property was to be less than big_number square feet and swf was permitted to install replace modify or destroy wells roads and utility lines as required but new roads were not to exceed a width of feet the easement deed also required swf to establish riparian buffer areas within feet from the bank of certain identified streams including murphy’s creek and no new improvements were permitted within the buffer areas cattle and or livestock were to be restricted from the buffer areas except along existing pasture area by fencing to be installed and maintained by swf c valuation of the easement in connection with the charitable easement conservation solutions engaged stephen g williams of williams appraisers inc to prepare a qualified_appraisal of the easement mr williams’ appraisal was dated date and had an effective date of date using a subdivision development analysis mr williams determined that the easement had a value of dollar_figure which he derived from subtracting the after-easement value of dollar_figure from the before- easement value of dollar_figure mr williams also concluded that the easement would result in dollar_figure of virginia tax_credits that swf could use or transfer iv swf’s transaction with virginia conservation during date mr skeen and mr patchett on behalf of conservation solutions and swf began negotiating the vtc transaction documents with mr shaw who represented virginia conservation the transaction documents included a partnership_agreement for swf operating_agreement a subscription agreement an option to purchase agreement option agreement and an escrow agreement a operating_agreement before date swf operated without a written operating_agreement because petitioner was the sole member of swf according to the operating_agreement for swf dated date virginia conservation became a member of swf during date the parties agreed that virginia conservation effectively became a partner in swf on date the operating_agreement stated that swf’s purpose was the long-term appreciation of sherwood farm and in addition the charitable purpose to assist in the preservation of significant lands in virginia and that swf as of the effective date of the operating_agreement anticipated the recordation of deed of a conservation_easement on sherwood farm that would qualify for virginia tax_credits through the various drafts of the operating_agreement swf and virginia conservation made revisions to ensure that the transaction was not mistakenly characterized as a sale of tax_credits as that was not the intention of the parties to the vtc transaction the operating_agreement stated that petitioner’s percentage interest in swf was and virginia conservation’s percentage interest in swf wa sec_1 but it did not create separate classes of membership interests the operating_agreement allocated partnership profits and losses to the members in proportion to their respective percentage interests in swf profits and losses included gain_or_loss resulting from any disposition of property owned by swf including real and personal_property any improvements thereto and both tangible and intangible_property any net cashflow which included gross cash proceeds from swf’s operations including sales dispositions and refinancings of swf’s property less reserves for swf’s expenses debt payments capital improvements replacements and contingencies was also to be distributed to petitioner and virginia conservation in proportion to their respective percentage interests in swf additionally pursuant to sec_3_6 of the operating_agreement virginia tax_credits of dollar_figure and dollar_figure were to be allocated to petitioner and to virginia conservation respectively swf and mr lewis represented and warranted that the virginia tax_credits would be earned on or before date swf also agreed to represent and warrant that it had not used and would not use any portion of the virginia tax_credits allocated to virginia conservation to offset or satisfy its state_income_tax liability in any year and that it had not transferred and would not transfer the virginia tax_credits allocated to virginia conservation to any other taxpayer beyond the dollar_figure of virginia tax_credits allocated to petitioner any additional virginia tax_credits arising from the donation of the easement were to be allocated among the members or sold to persons other than members as determined by the members holding at least of the percentage interests in swf the operating_agreement named mr lewis as the manager of swf and vested him with the day-to-day management responsibilities since the execution of the operating_agreement swf has treated itself as a partnership between petitioner and virginia conservation for federal tax purposes b subscription agreement the parties also executed a subscription agreement dated effective date to add virginia conservation as a partner in swf the subscription agreement provided that virginia conservation offered to acquire from swf and swf accepted virginia conservation’s offer to acquire from swf a percentage interest in swf in exchange for a capital_contribution of dollar_figure according to the subscription agreement virginia conservation acquired the percentage interest in swf for investment purposes only and not the original operating_agreement incorrectly identified mr lewis and not petitioner as the founding and continuing member of swf as we discuss below petitioner and virginia conservation executed an amendment to the operating_agreement to reflect the correct members of swf attachment of the operating_agreement indicated that petitioner made an initial capital_contribution of dollar_figure and that virginia conservation made an initial capital_contribution of dollar_figure as we discuss in more detail below virginia conservation’s capital_contribution increased from dollar_figure to dollar_figure as a result of additional virginia tax_credits that were allocated to virginia conservation because of the higher value for the easement than originally estimated for distribution or resale to others the subscription agreement states that in addition to the rights to share in the profits losses and governance of swf as set forth in the operating_agreement virginia conservation’s alleged capital_contribution entitled it to receive an allocation of virginia tax_credits of dollar_figure from the easement on sherwood farm pursuant to the subscription agreement virginia conservation was to transfer dollar_figure to mr skeen who would be acting as an escrow agent pursuant to the terms of the escrow agreement section six of the subscription agreement entitled credit indemnity granted swf the option to defend against claims asserted by the vdot or the irs against swf or virginia conservation with respect to a disallowance or reduction of the virginia tax_credits the subscription agreement provided that if swf elected to not defend against such a claim asserted by the vdot or the irs upon a final nonappealable decision resulting in a disallowance of the virginia tax_credits or upon a reduction in the value of the virginia tax_credits then swf and mr lewis were required to indemnify virginia conservation for the disallowed or reduced virginia tax_credits in an amount equal to the sum of i cents for each dollar in value of virginia tax_credits that was disallowed or reduced and ii any amounts due to the vdot or the irs in fines interest or penalties and reasonable costs and expenses arising out of such disallowance or reduction the subscription agreement was executed by mr lewis as manager of swf and mr brower as managing member of virginia conservation mr lewis also signed the subscription agreement on his own behalf to acknowledge his agreement to be personally bound by the credit indemnity provisions c escrow agreement in addition to entering into the operating_agreement and the subscription agreement swf and virginia conservation entered into an escrow agreement with mr skeen during date the escrow agreement named mr skeen as an escrow agent on behalf of virginia conservation and swf for purposes of the vtc transaction pursuant to the escrow agreement if either the easement deed was not recorded in the clerk’s office of the circuit_court of albemarle county on or before date or virginia conservation was not admitted as a partner in swf on or before date the funds deposited in the escrow account were to be returned to virginia conservation moreover funds transferred by virginia conservation to mr skeen for the alleged capital_contribution to swf were to be held in escrow and not released until all of the following events had occurred swf or virginia conservation had provided to mr skeen i the credit transaction number with respect to the virginia tax_credits issued by the vdot ii evidence of the recordation of the easement deed in the clerk’s office of the circuit_court of albemarle county virginia and iii a report of title issued by chicago title together with relevant documents with an effective date and time after the date and time of recordation of the easement deed issued to mr skeen and virginia conservation’s counsel and mr skeen had i provided all of the items required above to virginia conservation’s counsel and ii received written instructions from virginia conservation’s counsel confirming that the requirements above had been satisfied and authorizing the release of the escrowed funds to swf the escrow agreement required the funds provided by virginia conservation to be held by mr skeen in trust in his non-interest-bearing attorney trust account or alternatively to be held in an interest-bearing account or accounts in mr skeen’s name provided that he was instructed in writing to do so an attorney trust account is held by an attorney in trust for clients or third parties and governed by professional and ethical rules by virginia conservation mr skeen was not permitted to transfer or invest the escrowed funds without mr shaw’s written authorizationdollar_figure d option agreement on date virginia conservation and mr lewis entered into the option agreement the option agreement granted mr lewis an option to purchase all but not less than all of the membership interests of virginia conservation in swf pursuant to the option agreement the purchase_price of the percentage interest in swf held by virginia conservation would be agreed upon by the parties or if not agreed upon then it would be of the net fair_market_value of swf’s assets at exercise the option under the option agreement became fully exercisable only by mr lewis on or at any time after date but remains exercisable as of this proceeding during the process of until the escrowed funds were disbursed mr skeen was required to take all reasonable measures to ensure the protection of the escrowed funds a failure to comply with the terms of the escrow agreement with respect to the release of the funds would have subjected mr skeen to liability or discipline under the virginia bar rules although mr brower as managing member of virginia conservation signed the option agreement mr lewis did not sign it because it contained no covenants warranties or obligations on his part virginia conservation and mr lewis agreed to an exercisable date of date in part because it was a compromise between a potential tax audit continued negotiating the various documents that underlie the vtc transaction mr mcguire referred to the option agreement as the vehicle that gets mr brower out of the deal e completion of the vtc transaction documents when the final appraisal was delivered on date the valuation of the easement on sherwood farm was higher than expected and consequently the resulting virginia tax_credits were higher than anticipated the parties to the vtc transaction agreed that virginia conservation would receive the additional virginia tax_credits but that they would not be reflected in the transaction documents the parties agreed that virginia conservation would increase its payment from dollar_figure to dollar_figure at a rate of cents per dollar of additional virginia tax_credits expected to be allocated to virginia conservation although the agreements were stated as effective and were dated at certain specified points during date mr brower on behalf of virginia conservation and mr lewis on behalf of himself and petitioner executed all of the relevant transaction documents by date the signature pages for the operating_agreement the subscription agreement and the escrow continued timetable of six years and a shorter timetable agreement were circulated among the parties during date the operating_agreement established initial capital contributions by petitioner of dollar_figure deemed made on date and by virginia conservation of dollar_figure deemed made on date f transfer of funds on or before date pursuant to the escrow agreement virginia conservation deposited dollar_figure in two installments of dollar_figure and dollar_figure in mr skeen’s non-interest-bearing attorney trust account the escrowed funds remained in mr skeen’s non-interest-bearing attorney trust account through the end of and into january dollar_figure on date mr patchett contacted mr lewis to see whether he would like the escrowed funds moved into an interest-bearing escrow account on date mr skeen sent an email to mr shaw informing him that swf had requested the escrowed funds be placed in an interest-bearing account in the name of mr skeen as escrow agent and asking whether virginia conservation would allow the transfer on date mr shaw sent an email to mr the funds did not earn interest while in the attorney trust account any interest earnings mandatorily were paid to iolta the virginia legal aid fund skeen authorizing mr skeen to invest the escrowed funds in a money market or other no-risk investment and when the escrow was released for mr skeen to release the interest earned on the account to swf as part of virginia conservation’s capital_contribution on date mr skeen opened an interest-bearing money market account under the name james e skeen as escrow agent for swf real_estate llc and provided the bank with swf’s taxpayer_identification_number for that account sometime shortly thereafter he deposited escrow funds of dollar_figure from the non-interest-bearing attorney trust account into the interest-bearing money market account as required pursuant to the escrow agreement the easement deed was recorded on date and evidence of this recordation was provided to virginia conservation and mr shaw shortly after the recordation mr patchett sent to mr shaw on date a title report prepared and dated after the initially mr shaw expressed concern that if the escrowed funds were invested and the value declined virginia conservation would be obligated to contribute the full dollar_figure of escrowed funds basically that virginia conservation bore the risk of any decline in value due to investment in an interest- bearing account when mr shaw asked mr gecker for his thoughts regarding the request to transfer the escrowed funds to an interest-bearing account mr gecker stated although i should care i really don’t we have what we bargained for -- it is unlikely that we will get the money back unless you disagree let them invest and keep interest swf eventually agreed to assume the risk associated with any decline in value of the funds while they were held in an interest-bearing account easement on date virginia conservation and swf received the credit transaction number from the vdot as of that moment each of the conditions set forth in the escrow agreement for release of the escrowed funds was satisfied however before authorizing the release of the escrow as required by the escrow agreement mr shaw required the execution of the first amendment to the operating_agreement first amendment to reflect petitioner and not mr lewis as the other member in swf the original operating_agreement mistakenly named mr lewis and not petitioner as the founding and continuing member of swf but mr lewis did not at any time directly hold a membership interest in swf on date mr lewis signed the first amendment thus amending the operating_agreement by naming petitioner as the founding and continuing member of swf in place of mr lewis and to confirm mr lewis’ role as manager on date mr shaw authorized mr skeen to release to swf the escrowed swf had previously received a title report from chicago title that stated that there were no encumbrances that might affect the value of the easement but the title report was prepared and dated before the recording of the easement deed funds and to pay to swf any interest and other earnings on the invested escrowed funds in total virginia conservation transferred dollar_figure to swf after mr skeen received the requisite authorization to release the escrowed funds the remaining escrowed funds were paid to swf for its own use or to other parties as directed by swf on date mr skeen paid the remaining dollar_figure from the escrow account to a bank account owned by petitioner over the course of six transfers from april to date petitioner transferred from its bank account to swf the following varying amounts of the escrowed funds date date date date date date date amount dollar_figure big_number big_number big_number big_number big_number although virginia conservation agreed to pay to swf a dollar_figure nominal initial contribution to enter into the vtc transaction there is no evidence that the dollar_figure nominal initial contribution was ever paid mr skeen paid consulting fees of dollar_figure to conservation solutions for its services in furtherance of the easement and the vtc transaction in total petitioner transferred to swf dollar_figure of the escrowed funds it received from virginia conservation v application_for and use of virginia tax_credits during the end of date mr skeen and skeen law began preparing the forms lpc for the vtc transaction on date mr patchett sent a form_8283 regarding the donation of the easement by swf to scott clark the senior planner for the albemarle county prfa on date the albemarle county prfa signed the form_8283 and returned it to skeen law’s office swf’s form lpc was signed by mr lewis and notarized on date on date mr patchett mailed swf’s form lpc lpc to the vdot attached to lpc was a copy of the full appraisal reporting that the value of the easement was dollar_figure a copy of the recorded easement deed and a signed form_8283 section of lpc indicated that swf was the current holder of virginia tax_credits and that dollar_figure of the virginia tax_credits would be allocated to petitioner and dollar_figure to virginia conservation on date mr patchett mailed a second form lpc lpc relating to the transfer of dollar_figure of virginia tax_credits from petitioner who was listed as the current holder of virginia tax_credits to mr lewis lpc was also signed by mr lewis and notarized on date the dollar_figure of virginia tax_credits allocated to petitioner were transferred or allocated to mr lewis on or before date in a letter dated date and addressed to cathy early of the vdot mr gecker represented that virginia conservation acquired dollar_figure in virginia tax_credits from swf and subsequently transferred dollar_figure of those virginia tax_credits to chesterfield conservancy inc chesterfield conservancy a nonprofit organization created by mr gecker and other individuals chesterfield conservancy was a limited_partner in virginia conservation and intended to obtain virginia tax_credits for subsequent sale to individual taxpayers the revenue from the sales would allow chesterfield conservancy to further its charitable conservation purposes according to a search of state tax records by ms early individual investors purchased from chesterfield conservancy virginia tax_credits of dollar_figure that originated from petitioner objects to the credibility of this letter and contends that there is no evidence that mr gecker sent the letter to ms early and that other information in the letter is inaccurate however mr gecker signed the letter and identified the letter as his own at trial and the letter was admitted as evidence although we do not opine on whether the letter was actually sent to ms early or whether other information in the letter is accurate we believe that the letter is probative as to mr gecker’s understanding of the allocations of virginia tax_credits from virginia conservation after the vtc transaction the easement on sherwood farm of those individual taxpayers claimed virginia tax_credits originating with the easement in a total amount of dollar_figure on their state_income_tax returnsdollar_figure the vdot received lpc on date the vdot sent virginia conservation a credit acknowledgment letter dated date that acknowledged receipt of lpc listed the credit transaction number as lp and provided that virginia conservation could receive virginia tax_credits effective tax_year and expiring tax_year of dollar_figure for a donation of the easement to the albemarle prfa the credit acknowledgment letter also stated that the letter itself did not constitute approval of the amount of virginia tax_credits that virginia tax_credits might be disallowed in whole or in petitioner objects to the spreadsheets documenting ms early’s search which were attached to alleged forms lpc filed by virginia conservation and chesterfield conservancy as hearsay although we sustain petitioner’s hearsay objection as to forms lpc themselves because ms early was not qualified to testify as to the truth of the matters asserted therein we conclude that the hearsay restriction does not extend to spreadsheets that were created by ms early and that document the results of searches she conducted the first two digits in the lp number indicate vdot’s acknowledgment that the virginia tax_credits could be claimed during the tax_year the first year in which mr lewis and virginia conservation could claim virginia tax_credits arising out of the easement was because that was the year in which the easement deed was recorded part upon subsequent review and audit by the vdot and that the vdot made no warranties that any_tax benefits would be available to the donor of the easement or to any transferee of the virginia tax_credits vi tax returns of the participants a federal_income_tax returns swf timely filed its form_1065 u s return of partnership income including schedules k-1 partner’s share of income deductions credits and other items for its tax_year on its tax_year form_1065 swf reported a charitable_contribution of dollar_figure from the easement and indicated that it used a cash_basis method_of_accounting on schedule l balance_sheet per books of its form_1065 swf reported dollar_figure on line for cash at end of tax_year on the schedule m-2 analysis of partners’ capital accounts on its form_1065 swf reported dollar_figure on the line for capital contributed in cash on the schedule_k-1 for virginia conservation box n partner’s capital_account analysis reports dollar_figure next to the line entitled capital contributed during the year the schedule_k-1 for virginia conservation represented that virginia conservation received a interest in the income losses and capital of swf for the tax_year and swf allocated dollar_figure of the charitable deduction arising out of the easement to virginia conservation pursuant to it sec_1 percentage interest swf also timely filed with the irs pursuant to extensions its form_1065 for its tax_year on its form_1065 for its tax_year swf indicated that it had a beginning cash balance of dollar_figure on date b virginia income_tax returns swf also filed with the vdot its and form sec_502 virginia passthrough_entity return of income together with schedules vk-1 form owner’s share of income and virginia modifications and credits for each purported partner of swf on a schedule vk-1 filed with its form_502 swf allocated dollar_figure in virginia tax_credits to virginia conservation mr lewis reported dollar_figure in virginia tax_credits on schedule cr credit computation schedule line of his virginia form 760cg resident individual_income_tax_return for his tax_year mr lewis claimed dollar_figure of the virginia tax_credits to offset taxes owed for his tax_year dollar_figure of the virginia tax_credits to offset taxes owed for his tax_year dollar_figure of the swf’s and forms were prepared by mr skeen and signed by mr lewis virginia tax_credits to offset taxes owed for his tax_year and dollar_figure of the virginia tax_credits to offset taxes owed for his tax_year vii audit and fpaa respondent issued an fpaa dated date with respect to swf’s tax_year the fpaa proposed the following adjustments to the partnership items reported on swf’s form_1065 i an adjustment to ordinary_income of dollar_figure based on an increase in gross_receipts or sales ii an adjustment of dollar_figure to partner capital contributions made during the year and iii an adjustment of dollar_figure to charitable_contributions with respect to the adjustments to ordinary_income and partner capital contributions respondent determined that swf’s receipt of purported capital contributions of dollar_figure from virginia conservation in exchange for virginia tax_credits was a disguised sale pursuant to sec_707 respondent determined that dollar_figure the balance of the total funds of dollar_figure received from virginia conservation represented a capital_contribution in exchange for a percentage interest in swf with respect to the adjustment to charitable_contributions on the basis of a valuation report prepared for respondent by senior appraiser kenneth e baker msr respondent determined that it has not been established that the value of the easement was more than dollar_figure opinion i motions in limine as a preliminary matter we address respondent’s motions in limine to preclude testimony of rex linville and of mcchesney goodall iii as expert witnesses at trial we allowed the testimony of both but took respondent’s motion under advisement we find the testimony of both mr linville and mr goodall to be unhelpful with respect to the adjudication of the issues before us accordingly respondent’s motions in limine will be denied as moot ii burden_of_proof generally the commissioner’s adjustments in an fpaa are presumed correct and the party challenging the fpaa bears the burden of proving those adjustments are erroneous rule a 290_us_111 141_tc_477 see also 107_tc_94 petitioner bears the burden of proving that respondent’s determinations in the fpaa are erroneous clovis i v commissioner 88_tc_980 respondent also submitted a motion in limine to preclude the testimony of david nelms regarding the drafting and bases of the fpaa at trial petitioner released mr nelms without calling on him to testify and therefore we denied respondent’s motion as moot holding that an fpaa is the functional equivalent of a notice_of_deficiency the burden_of_proof may shift to the commissioner when the commissioner’s position implicates a new_matter not in the fpaa see rule a 140_tc_377 n petitioner contends that respondent raised a new_matter when in his answer he took the position that the vtc transaction was entirely a disguised sale and on this basis increased the deficiency from the dollar_figure shown in the fpaa to dollar_figure specifically petitioner contends that respondent abandoned his position in the fpaa that the vtc transaction was partially a disguised sale pursuant to sec_707 and his position in his answer that virginia conservation was not a partner in swf respondent argues that he did not raise any new issues in his answer and that he did not abandon his position that the vtc transaction was a disguised sale but simply increased the deficiency from the amount shown on the fpaa respondent argues that petitioner is therefore required to show that respondent’s assessment is without rational foundation or arbitrary and erroneous to shift the burden_of_proof the burden_of_proof is relevant only when there is equal evidence on both sides ie where the evidence is in equipoise see 136_tc_263 in a case where the standard of proof is preponderance of the evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof 131_tc_185 we do not believe that the burden_of_proof affects the resolution in this case because the preponderance_of_the_evidence resolves the issues no matter which party has the burden see graev v commissioner t c pincite n dagres v commissioner t c pincite consequently we need not determine whether respondent raised a new_matter or whether petitioner has successfully shifted the burden_of_proof iii issue whether the vtc transaction was a disguised sale respondent contends that the vtc transaction which included virginia conservation’s transfer of cash to swf in exchange for virginia tax_credits was a disguised sale pursuant to sec_707 petitioner contends that the vtc in his answer respondent raised as an alternative ground that a virginia conservation while in form a partner in swf was not in substance a partner in swf b the alleged capital_contribution of virginia conservation to swf and receipt of virginia tax_credits in return were in substance a sale of the virginia tax_credits by swf to virginia conservation and c as a result of the substantive sale of the virginia tax_credits by swf to virginia conservation swf should have recognized dollar_figure in ordinary_income for tax_year however in posttrial briefs respondent conceded that he is not challenging the validity of the partner-partnership relationship between swf and virginia conservation accordingly we deem this issue to be conceded and do not discuss it further transaction was not a disguised sale pursuant to sec_707 but rather a contribution of cash by virginia conservation to swf in exchange for a partnership_interest and a subsequent allocation of virginia tax_credits a applicable statutes and regulations partnerships are considered passthrough entities and therefore are not subject_to federal_income_tax at the entity level sec_701 instead a partnership’s income or loss flows through to its individual partners see sec_701 and sec_702 when determining federal_income_tax liability each partner must include separately his or her distributive_share of the partnership’s taxable_income or loss among other things sec_702 as a general_rule a partner’s distributive_share of income gain loss deduction or credit is determined by the partnership_agreement sec_704 generally a partner may contribute capital to a partnership tax free and may receive a tax-free return of previously taxed profits through distributions except to the extent the distribution exceeds the partner’s adjusted_basis see sec_721 sec_731 these nonrecognition rules however do not apply to a transaction between a partnership and a partner not acting in his or her capacity as a partner sec petitioner contends that in the fpaa and at trial respondent conceded that virginia conservation was acting in its capacity as a partner and that swf was a continued a income_tax regs see sec_707 in those situations the transaction is recast as if it occurred between the partnership and one who is not a partner sec_707 sec_707 prevents use of the partnership provisions to render nontaxable what would in substance have been a taxable_exchange if it had not been ‘run through’ the partnership 70_tc_312 aff’d 634_f2d_1046 6th cir one such nonrecognition_transaction is commonly referred to as a disguised sale and is governed by sec_707 a disguised sale occurs when a partner directly or indirectly transfers money or property to a partnership there is a related direct or indirect transfer of money or other_property by the partnership to such partner and the transfers are properly characterized as a sale_or_exchange of property when viewed together sec_707 in all cases the continued bona_fide partnership and therefore that sec_707 does not apply in the case at hand we disagree although respondent conceded that he is not challenging the validity of the partner-partnership relationship between swf and virginia conservation respondent has not conceded that virginia conservation was acting in its capacity as partner moreover respondent correctly contends that the existence of a valid partner-partnership relationship does not preclude the application of sec_707 and that the partner may not be acting in his capacity as a partner during a purported transfer of property to the partnership or vice versa sec_1_707-3 income_tax regs see also route llc v commissioner at accordingly sec_707 may apply in the instant case regardless of whether swf is a bona_fide partnership and virginia conservation is a bona_fide partner substance of the transaction governs rather than its form sec_1_707-1 income_tax regs sec_1_707-3 income_tax regs clarifies the third prong of sec_707 and provides guidance with regard to which partnership transfers should be characterized properly as sales or exchanges of property pursuant to sec_1_707-3 income_tax regs a disguised sale has occurred only if on the basis of all of the facts and circumstances the transfer of money or other consideration would not have been made but for the transfer of property and in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of partnership sec_1_707-3 income_tax regs expressly applies in situations in which the partner transfers property to the partnership and the partnership transfers money or other consideration to the partner ie the opposite of the vtc transaction sec_1_707-6 income_tax regs however notes that rules similar to those in sec_1_707-3 income_tax regs apply to situations such as the vtc transaction in which the partner transfers money to the partnership and the partnership transfers property to the partner it is therefore appropriate to apply the rules provided in sec_1_707-3 income_tax regs in the instant case see also va historic tax_credit fund lp v commissioner 639_f3d_129 4th cir applying the rules in sec_1_707-3 income_tax regs in a situation described in sec_1_707-6 income_tax regs in which a partner transferred money to the partnership in exchange for virginia rehabilitation historic tax_credits rev’g and remanding tcmemo_2009_295 as the instant case is appealable absent stipulation to the contrary to the u s court_of_appeals for the fourth circuit we follow the decision of the court_of_appeals 54_tc_742 aff’d 445_f2d_985 10th cir operations sec_1_707-3 income_tax regs provides the following nonexhaustive list of facts and circumstances that may tend to prove the existence of a disguised sale pursuant to sec_1_707-3 income_tax regs i that the timing and amount of a subsequent transfer are determinable with reasonable certainty at the time of an earlier transfer ii that the transferor has a legally enforceable right to the subsequent transfer iii that the partner’s right to receive the transfer of money or other consideration is secured in any manner taking into account the period during which it is secured iv that any person has made or is legally obligated to make contributions to the partnership in order to permit the partnership to make the transfer of money or other consideration v that any person has loaned or has agreed to loan the partnership the money or other consideration required to enable the partnership to make the transfer taking into account whether any such lending obligation is subject_to contingencies related to the results of partnership operations vi that the partnership has incurred or is obligated to incur debt to acquire the money or other consideration necessary to permit it to make the transfer taking into account the likelihood that the partnership will be able to incur that debt considering such factors as whether any person has agreed to guarantee or otherwise assume personal liability for that debt vii that the partnership holds money or other liquid_assets beyond the reasonable_needs_of_the_business that are expected to be available to make the transfer taking into account the income that will be earned from those assets viii that partnership_distributions allocation or control of partnership operations is designed to effect an exchange of the burdens and benefits of ownership of property ix that the transfer of money or other consideration by the partnership to the partner is disproportionately large in relationship to the partner’s general and continuing interest in partnership profits and x that the partner has no obligation to return or repay the money or other consideration to the partnership or has such an obligation but it is likely to become due at such a distant point in the future that the present_value of that obligation is small in relation to the amount of money or other consideration transferred by the partnership to the partner the weight that is afforded to each factor depends on the particular case id moreover transfers made between a partnership and a partner within a two-year period are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale sec_1_707-3 income_tax regs b caselaw although we have reviewed the application of sec_707 to purported nonrecognition transactions on many occasions see eg 137_tc_70 aff’d 728_f3d_676 7th cir 135_tc_199 gateway hotel partners llc v commissioner tcmemo_2014_5 we have considered the application of sec_707 specifically to purported transfers of virginia state tax_credits in two previous instances we analyze both of those cases and their applicability in the instant case virginia historic in va historic tax_credit fund lp v commissioner tcmemo_2009_295 98_tcm_631 rev’d and remanded 639_f3d_129 4th cir three individuals created a web of partnerships funds in order to pass virginia historic rehabilitation tax_credits to investors one fund the source partnership partnered with historic developers and became a limited_partner in selected historic property development partnerships to provide capital to those partnerships in exchange for virginia historic rehabilitation tax_credits id t c m cch pincite see also f 2d pincite the funds solicited investors who were willing to contribute capital in exchange for the allocation of virginia historic rehabilitation tax_credits promising that each investor would receive dollar_figure in virginia historic rehabilitation tax_credits for every cents to cents of capital contributed va historic tax_credit fund lp v commissioner t c m cch pincite the funds also promised that each investor would receive a very small_partnership interest in the funds although the funds cautioned that the investors should not expect to receive any material amounts of partnership income or loss id pincite see also f 2d pincite if the promised tax_credits could not be obtained the funds agreed to refund the investor’s capital net of expenses va historic tax_credit fund lp v commissioner t c m cch pincite the commissioner determined inter alia that the transactions among the investors the funds and the development partnerships were disguised sales pursuant to sec_707 id pincite because the transactions were not simultaneous and the investors faced entrepreneurial risks in the partnerships this court rejected the commissioner’s position and decided that the transactions were not disguised sales id pincite however as noted supra note the commissioner appealed our decision to the court_of_appeals for the fourth circuit which reversed and remanded our decision va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals considered before reviewing the factors to determine whether the transactions should properly characterized as sales the court_of_appeals rejected the taxpayers’ arguments that no transfer of property had occurred and that the credits were not transferred but rather allocated to the investors va historic tax_credit fund continued the relevant factors enumerated in sec_1_707-3 income_tax regs and held that those factors strongly suggested that the transactions were sales p articularly in light of the presumption that a sale occurred unless clearly demonstrated otherwise id pincite the court_of_appeals also concluded that while this court was free to conduct its own evaluation of entrepreneurial risk our conclusions on the issue were flawed because the only risk the investors faced was that of an advance purchaser who pays for an item with a promise of later delivery id pincite route in route llc v commissioner tcmemo_2014_30 we encountered facts nearly identical to those in the instant case in route the commissioner issued an fpaa to the tax_matters_partner of route llc route a partnership that owned multiple parcels of land in virginia id at the partnership had entered into a transaction with virginia conservation in which virginia conservation contributed dollar_figure to route in exchange for a membership interest in route and an allocation of dollar_figure in virginia tax_credits arising out of the charitable donation of conservation easements and a fee continued l p v commissioner f 3d pincite interest on parcels of land owned by route id at route and virginia conservation agreed to a capital_contribution of cents per dollar_figure of virginia tax_credits allocated to virginia conservation and an indemnity clause whereby route and the partners other than virginia conservation the previous partners of the partnership were jointly and severally liable to indemnify virginia conservation if the virginia tax_credits were disallowed id at the previous partners of the partnership also had the option to purchase all but not less than all of virginia conservation’s membership interest in route on or anytime after date id at the commissioner contended that route sold virginia tax_credits to virginia conservation in exchange for cash and therefore engaged in a disguised sale under sec_707 and therefore that the capital contributions to the partnership constituted ordinary_income id at after trial the tax_court decided that the facts before the court were squarely in point with those in va historic and after applying 54_tc_742 aff’d 445_f2d_985 10th cir the golsen_rule that the transfer of virginia tax_credits to virginia conservation in exchange for money should golsen v commissioner t c pincite established the rule that this court will follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals properly have been characterized as a disguised sale pursuant to sec_707 route llc v commissioner at application of golsen_rule respondent’s contentions in the instant case rely in part on the reasoning and holding of the court_of_appeals for the fourth circuit in va historic as noted above according to the golsen_rule we follow a decision of the court_of_appeals to which an appeal from our disposition of a case lies so long as that decision is squarely in point and failure to follow that decision would result in an inevitable reversal upon appeal see golsen v commissioner t c pincite see also 99_tc_490 as the instant case is appealable to the court_of_appeals for the fourth circuit we will follow the holdings of va historic if the facts in the instant case are squarely in point with those in va historic however petitioner contends that the facts in the instant case are not squarely in point with those in va historic petitioner specifically argues that materially distinguishable facts include the nature of the partnerships involved and the types of buyout rights arising after the transactions in question in route we considered whether the facts which involved a transaction and partnership nearly identical to the vtc transaction were squarely in point with those in va historic route llc v commissioner at although we noted some immaterial factual differences between the cases including the nature of the state tax_credits in issue the ratios of credits allocated to capital contributed and the partnership structures and their operating statuses we ultimately decided that the controlling facts in route were squarely in point with those in va historic id at as we explained above the vtc transaction is nearly identical to the transaction in route accordingly as we concluded in route we similarly conclude that the facts in the instant case are squarely in point with those in va historic and we apply the holdings of va historic in the instant case pursuant to the golsen_rule c analysis of the vtc transaction as a disguised sale we now turn to analyzing whether the vtc transaction constitutes a disguised sale pursuant to sec_707 and sec_1_707-3 income_tax regs however because the parties agree that all of the relevant transfers of the vtc transaction occurred within a two-year period between date and date we presume pursuant to sec_1_707-3 income_tax regs that the vtc transaction was a sale_or_exchange unless the facts and circumstances clearly establish that the transfers do not constitute a disguised sale transfer of money pursuant to sec_707 there can be a disguised sale only if there is a direct or indirect transfer of money or other consideration from a partner to a partnership or vice versa see sec_1_707-3 income_tax regs neither party disputes that through the course of the vtc transaction virginia conservation ultimately transferred dollar_figure to swf accordingly we conclude that the first prong of sec_707 is satisfied because virginia conservation transferred money to swf transfer of property in addition to a transfer of money from the partner to the partnership there can be a disguised sale only if there is a related direct or indirect transfer of property by the partnership to the partner see sec_707 sec_1_707-3 income_tax regs respondent contends that swf’s transfer of virginia tax_credits to virginia conservation was a transfer of property petitioner contends that the virginia tax_credits were not property for purposes of sec_707 and the virginia tax_credits were allocated and not transferred to virginia conservation we disagree with both of petitioner’s contentions in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals addressed the issue of whether tax_credits constitute property for purposes of sec_707 and noted that the issue was a hybrid federal and state law question it compared the tax_credits in issue in va historic to a bundle of sticks where state law determined which sticks are in a person’s bundle and federal_law determined whether the sticks qualify as property for purposes of a federal statute id citing 535_us_274 the court_of_appeals then asked whether the tax_credits embodied ‘some of the most essential property rights’ including the ‘right to use the property to receive income produced by it and to exclude others from it’ id pincite quoting craft u s pincite it also considered ‘the breadth of the control the taxpayer could exercise’ over the item and whether the item was valuable id quoting 528_us_49 the court_of_appeals determined that the tax_credits in question were property they had pecuniary value because they were used to induce investors to contribute money and the funds exercised proprietary control_over the credits because they could exclude others from utilizing the credits and were free to keep or pass along the credits to partners as they saw fit id pincite citing craft u s pincite in route we applied the court_of_appeals for the fourth circuit’s rationale in va historic to the virginia tax_credits and decided that they were property for purposes of sec_707 because they were both valuable and imbued with essential property rights route llc v commissioner at in the instant case we also apply the court of appeals’ rationale in va historic and similarly conclude that the virginia tax_credits were valuable and imbued with essential property rights because they induced virginia conservation to invest in swf and both swf first and then virginia conservation had the right to use the virginia tax_credits on their state tax returns benefit from the virginia tax_credits through a reduction of state tax_liability and exercise control_over the virginia tax_credits to sell or transfer them in the state tax_credit marketplace accordingly in the instant case we conclude that virginia tax_credits are property for purposes of sec_707 see id at see also 136_tc_341 the court_of_appeals also held that the state law prohibition against the direct sale or purchase of the tax_credits in that case was a nominal prohibition that could be overcome by a third-party transfer via a partnership structure va historic tax_credit fund lp v commissioner f 3d pincite in the instant case there is no prohibition against direct sales or purchases of excess virginia tax_credits making them more easily transferable than the tax_credits in question in va historic finding that colorado tax_credits created cognizable property rights in those credits for the recipients of those credits aff’d sub nom 744_f3d_648 10th cir the court_of_appeals in va historic also contemplated petitioner’s contention that tax_credits are allocated and not transferred to a partner the court_of_appeals concluded that the argument was tautological and that the only way to determine whether a partnership and a partner were acting in their capacities as such during the transactions in questions was to consider all of the facts and circumstances pursuant to sec_707 and sec_1_707-3 income_tax regs va historic tax_credit fund lp v commissioner f 3d pincite n accordingly we follow the holding of the court_of_appeals in va historic and reject petitioner’s contention see also route llc v commissioner at consequently we conclude that swf’s transfer of virginia tax_credits to virginia conservation during the vtc transaction constituted a transfer of property from a partnership to a partner pursuant to sec_707 proper characterization as a sale_or_exchange to decide whether the transfers between swf and virginia conservation are properly characterized as a sale_or_exchange of property pursuant to section a b iii we must consider whether virginia conservation would not have transferred dollar_figure to swf but for the corresponding transfer of dollar_figure of virginia tax_credits from swf to virginia conservation and ii if we do not consider the transfers simultaneous whether swf’s transfer was not dependent on the entrepreneurial risks of swf’s partnership operations see sec_1_707-3 income_tax regs a the but for test we first consider whether virginia conservation would not have transferred dollar_figure to swf but for the corresponding transfer of dollar_figure of virginia tax_credits from swf to virginia conservation in va historic tax_credit fund lp v commissioner f 2d pincite the funds promised to provide each investor dollar_figure in state tax_credits for every cent to cents contributed and to refund the investor if the credits could not be obtained the court_of_appeals found that there was no dispute that the but for test was satisfied id pincite in route llc v commissioner at after applying the golsen_rule we applied the court of appeals’ holdings and rationale with regard to the but for test we found that the parties had expressly linked the amount of virginia t ax c redits that virginia conservation received to the amount of money it transferred to the partnership in question because virginia conservation had promised to make a contribution to the partnership equal to cents for each dollar_figure of virginia tax_credits allocated to it and was subsequently allocated the lion’s share--97 --of virginia tax_credits despite holding only a interest in the route partnership and the partnership and other partners in that case promised to indemnify virginia conservation for any virginia tax_credits disallowed and guaranteed implicitly that virginia conservation would receive all of the credits it expected to receive id at in the instant case virginia conservation similarly promised to contribute money to swf equal to cents for each dollar_figure of virginia tax_credits allocated to it like the other partners other than virginia conservation in route petitioner and mr lewis also agreed to indemnify virginia conservation if any virginia tax_credits were disallowed in the instant transaction moreover when the donation of the easement on sherwood farm resulted in additional virginia tax_credits because of a higher-than-expected valuation virginia conservation was granted the additional virginia tax_credits at a rate of cents of additional capital_contribution per dollar_figure of additional virginia tax_credits virginia conservation was ultimately allocated --the lion’s share --of the virginia tax_credits despite holding only of membership interests in swf as we did in route we find that the material facts are squarely in point with those in virginia historic and we conclude that virginia conservation would not have transferred money to swf but for the corresponding transfer of virginia tax_credits to virginia conservation b presence of entrepreneurial risks we next consider whether swf’s transfer of virginia tax_credits was not dependent on the entrepreneurial risks of swf’s partnership operations in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals held that the investors did not face any true entrepreneurial risk because among other things there was a fixed rate of return on investment instead of any share in partnership profits tied to the investor’s partnership interests and the investors were secured against losing their contributions because the funds promised a refund if the credits could not be delivered or were revoked the court_of_appeals held that the only risk in that case was one of any advance purchaser who pays for an item with a promise of later delivery and respondent contends that the transfers of money and of credits in the vtc transaction were simultaneous suggesting that it is beyond the application of sec_1_707-3 income_tax regs because we conclude that the transfer of virginia tax_credits did not depend on any entrepreneurial risks of swf’s operations we do not address and do not decide the issue of whether the transfers were simultaneous see route llc v commissioner at see also va historic tax_credit fund lp v commissioner f 3d pincite n distinguished that risk from that of an entrepreneur who puts money into a venture with the hope that it might grow in amount but with the knowledge that it may well shrink id pincite citing 327_us_280 in the instant case virginia conservation was promised a legally enforceable fixed rate of return of dollar_figure of virginia tax_credits for every cents contributed and was shielded from suffering any loss of virginia tax_credits through an indemnity clause that required swf and mr lewis to indemnify virginia conservation for any of its virginia tax_credits that were disallowed or revoked in route llc v commissioner at we applied the rationale and holding of the court_of_appeals in va historic in a nearly identical transaction and held that those two facts were indicative of a transfer of credits that was not dependent on entrepreneurial risks similarly we again find the facts in the instant case to be squarely in point with those in va historic and apply the holdings therein in the instant case pursuant to the golsen_rule additionally although they represented that they had obtained sufficient information to evaluate the merits and risks of an investment in swf there is no indication that mr shaw mr brower or any other representative party for virginia conservation reviewed the relevant financial records pertaining to swf’s business virginia conservation was solely interested in the vtc transaction in issue rather than the ongoing swf farming_business see also route llc v commissioner at t here is no indication in the record that virginia conservation even considered route 231’s operations before it agreed to contribute a substantial amount of money on the basis of the foregoing we conclude that swf’s transfer of virginia tax_credits to virginia conservation was not dependent upon the entrepreneurial risks of swf’s business c consideration of facts and circumstances after analyzing whether the vtc transaction properly could be characterized as a sale_or_exchange pursuant to sec_1_707-3 income_tax regs we also consider the application of the facts and circumstances listed in sec_1_707-3 income_tax regs to the vtc transaction although that section lists relevant factors we review only those which are relevant to the vtc transactiondollar_figure in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals stated that although the factors listed in sec_1 b income_tax regs are significant to the determination of entrepreneurial risk this court is free to conduct its own evaluation of entrepreneurial risk outside of those factors in the instant case we question the relevance of four of the factors to our facts sec_1_707-3 and v income_tax regs requires consideration of continued the first factor we consider is whether the timing and amount of the transfer of virginia tax_credits were determinable with reasonable certainty at the time of virginia conservation’s transfer of money to swf see sec_1_707-3 income_tax regs in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals concluded that this factor applied because the partnership had promised a precise number of credits in exchange for the contribution and delivery of the credits for use during a specified tax_year in the instant case swf promised dollar_figure of virginia tax_credits to virginia conservation for every cents contributed by virginia conservation to swf petitioner continued whether any person has made or is legally obligated to make contributions or has loaned or has agreed to loan to swf money or other consideration that would enable swf to transfer virginia tax_credits to virginia conservation similarly sec_1_707-3 income_tax regs requires consideration of whether swf had incurred or was required to incur debt to acquire the money or other consideration necessary to enable a transfer of virginia tax_credits to virginia conservation although the members of swf agreed to contribute additional capital upon the reasonable demands of swf’s business there is no evidence of a specific contribution loan or agreement or obligation to lend or contribute any money or other consideration to swf from any person to specifically enable the vtc transaction similarly there is no evidence that swf had incurred or was required to incur debt to enable the transfer of virginia tax_credits to virginia conservation moreover because swf already owned sherwood farm and thus could record the easement deed complete administrative paperwork and procure the necessary virginia tax_credits any such contribution loan or debt would have been unnecessary accordingly we conclude that sec_1_707-3 v and vi income_tax regs is irrelevant to the instant transaction contends that the ratio does not result in a reasonably certain amount of credits because the underlying valuation of the easement was uncertain however when the second valuation of the easement created more virginia tax_credits than originally expected virginia conservation was given the first opportunity to obtain the additional virginia tax_credits with an additional_contribution at the same ratio indicating that the amount of virginia tax_credits attained was directly calculated from the amount of money that virginia conservation contributed at trial mr lewis testified that his understanding of the transaction was that the amount of virginia conservation’s capital_contribution to swf was based directly on the amount of virginia tax_credits to be transferred or allocated to virginia conservation on the basis of the foregoing we find that virginia conservation could precisely determine the number of virginia tax_credits it could expect to receive on the basis of the amount of money it contributed to swf moreover in the operating_agreement swf agreed to record the easement on or before date so that virginia conservation could use the resulting virginia tax_credits on its income_tax return accordingly we conclude that petitioner contends that the availability of the virginia tax_credits was uncertain until vdot certified the earned credits and actively issued them we disagree as we previously explained in route llc v commissioner at and explain in greater detail below certification was not required to use continued virginia conservation knew with reasonable certainty that the virginia tax_credits would be available for use on virginia conservation’s tax returns consequently we conclude that this factor weighs in favor of treating the vtc transaction as a disguised sale see also route llc v commissioner at the second factor we consider is whether virginia conservation had a legally enforceable right to the later transfer of virginia tax_credits see sec_1_707-3 income_tax regs in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals concluded that this factor indicated a disguised sale because the subscription agreements explicitly promised delivery of tax_credits in exchange for capital contributions and the investors could have pursued breach of contract claims if those credits were not delivered according to the operating_agreement virginia conservation was promised dollar_figure of virginia tax_credits a figure that was later increased because of the presence of additional virginia tax_credits moreover the subscription agreement stated that virginia conservation’s capital_contribution would entitle it to receive continued the virginia tax_credits arising from conveyances made before a taxpayer earned and was able to use a virginia tax_credit once he or she satisfied the statutory requirements for the credits the vdot merely acknowledged and registered the credits to create an accounting track record id at from swf an allocation of dollar_figure of virginia tax_credits for its contribution of dollar_figure if swf mr lewis and petitioner had failed to fulfill the terms of those agreements virginia conservation could have pursued breach of contract claims accordingly we conclude that virginia conservation had a legally enforceable right to the later transfer of virginia tax_credits consequently we conclude that this factor weighs in favor of finding a disguised sale the third factor we consider is whether virginia conservation’s right to receive the virginia tax_credits was secured in any manner see sec_1 b iii income_tax regs in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals defined secured broadly and concluded that the right to receive tax_credits was secured because the partnerships promised that the investors’ capital and contributions would be refunded if the sufficient credits could not be obtained were revoked or were not delivered see also route llc v commissioner in the instant case the indemnity clause in the subscription agreement guaranteed that mr lewis and swf would indemnify virginia conservation if any of the virginia tax_credits that it expected to receive pursuant to the vtc transaction were disallowed or reduced moreover swf was required to record the easement deed by date to ensure that virginia conservation would obtain virginia tax_credits to be used on its tax returns accordingly we conclude that virginia conservation’s right to receive the virginia tax_credits was secured either virginia conservation would receive virginia tax_credits for its tax_year or it would receive a refund of its payment to swf consequently we conclude that this factor weighs in favor of finding a disguised sale the fourth factor we consider is whether swf held virginia tax_credits beyond the reasonable needs of swf’s business that were expected to be available to make the transfer to virginia conservation see sec_1 b vii income_tax regs see also sec_1_707-6 income_tax regs both the court_of_appeals in va historic and this court in route concluded that this factor was irrelevant to their respective facts and we also question its relevance to the instant case see va historic tax_credit fund lp v commissioner f 3d pincite ndollar_figure finding that this factor was not of particular relevance to the way the instant transactions were structured route llc v commissioner at n finding that this factor was irrelevant because the partnership in question was not engaged in a business at the time of the transfers however we note that swf agreed to represent and warrant that it had not used and would not use any portion of the virginia tax_credits allocated to virginia conservation to offset or satisfy its state_income_tax liability for any year and that it had not transferred and would not transfer the virginia tax_credits allocated to virginia conservation to any other taxpayer beyond the dollar_figure of virginia tax_credits allocated to petitioner moreover when the second valuation of the easement created more virginia tax_credits than originally expected swf held the additional virginia tax_credits beyond what was reasonably necessary for swf’s business for potential transfer to virginia conservation rather than for use by swf or transfer or sale to another party consequently we conclude that this factor weighs albeit less so than the other factors in favor of finding a disguised sale the fifth factor we consider is whether swf’s transfer of virginia tax_credits to virginia conservation was disproportionately large in relationship to virginia conservation’s general and continuing interest in swf’s profits see sec_1_707-3 income_tax regs in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals concluded that this factor indicated a disguised sale because each investor’s partnership_interest from which the investors were told to expect no material amount of partnership profit had no correlation to the amount of tax_credits transferred to that investor instead the transfer of tax_credits was tied to the amount of money that the investor contributed to the fund in route llc v commissioner at we held that this factor indicated a disguised sale because virginia conservation held a interest in partnership profits and losses and distribution of net cashflow but received of the available virginia tax_credits in the instant case virginia conservation held a interest in partnership profits and losses and net cashflow but was ultimately allocated of the virginia tax_credits available to swf the amount of virginia tax_credits that virginia conservation received in the instant case was proportionate to the amount of money it contributed to swf and not to its partnership_interest in swf see va historic tax_credit fund lp v commissioner f 3d pincite route llc v commissioner at we conclude that swf’s transfer of virginia tax_credits to virginia conservation was disproportionately large in relationship to virginia conservation’s general and continuing interest in swf’s profits consequently we hold that this factor weighs in favor of finding a disguised sale the sixth and final factor we consider is whether virginia conservation has an obligation to return the virginia tax_credits to swf see sec_1 we note that the parties originally intended the interest to be nonvoting and that pursuant to the option agreement mr lewis had the option to purchase all of virginia conservation’s interests in swf on or after date the option agreement was even referred to as the vehicle that gets mr brower out of the deal accordingly even though virginia conservation obtained a interest in swf we conclude that the parties endeavored to limit the potential control and longevity of that interest b x income_tax regs in va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals concluded that this factor indicated a disguised sale because the investors had no further obligations to the partnership and were free to use the credits for their own benefit see also route llc v commissioner at in the instant case after receiving the virginia tax_credits virginia conservation was free to use or transfer the credits as it desired it had no further obligations to swf with regard to the virginia tax_credits consequently we conclude that this factor weighs in favor of finding a disguised sale upon consideration of the foregoing factors and in the light of the holdings of the court_of_appeals in va historic we conclude that the vtc transaction is properly characterized as a sale_or_exchange pursuant to sec_1_707-3 income_tax regs d conclusion after reviewing the facts of the instant case and in the light of the holdings of the court_of_appeals in va historic we conclude that the vtc transaction included a transfer of money from virginia conservation to swf and a related transfer of virginia tax_credits from swf to virginia conservation that when viewed together are properly characterized as a sale_or_exchange of property pursuant to sec_707 additionally as the record establishes that the vtc transaction constitutes a sale our conclusion is consistent with the presumption that applies under sec_1_707-3 income_tax regs consequently we hold that swf engaged in a disguised sale pursuant to sec_707 when it engaged in the vtc transaction with virginia conservation iv issue whether proceeds from the disguised sale are income to swf for its tax_year because we have concluded above that the vtc transaction was a disguised sale pursuant to sec_707 we must decide whether the income from the disguised sale was reportable with respect to the tax_year respondent contends that proceeds of the disguised sale were reportable as income to swf with respect to its tax_year which was the year when the sale occurred petitioner contends that income from the disguised sale was not reportable for the tax_year because any disguised sale could not be completed until when i the virginia tax_credits were registered by vdot and ii the conditions of the escrow agreement were met and swf did not actually or constructively receive any of virginia conservation’s dollar_figure payment during a timing of the disguised sale a disguised sale is considered to take place on the date that under general principles of federal tax law the partnership is considered the owner of the property sec_1_707-3 income_tax regs see also 511_us_224 if the transfer of money or other consideration from the partnership to the partner occurs after the transfer of property to the partnership the partner and partnership are treated as if on the date of the sale the partnership transferred to the partner an obligation to transfer to the partner money or other consideration sec_1_707-3 income_tax regs similar rules apply when property is transferred from the partnership to the partner and the partner subsequently transfers money to the partnership see route llc v commissioner at sec_1_707-6 income_tax regs in the instant case a disguised sale is considered to have taken place when virginia conservation is considered to have become the owner of the virginia tax_credits state law determines and governs the nature of property rights while federal_law determines the appropriate federal tax treatment of those rights see 115_tc_605 the term ‘sale’ is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay 77_tc_1221 citing 380_us_563 a sale occurs for federal_income_tax purposes when there has been a transfer of the benefits_and_burdens_of_ownership this is a question of fact that must be ascertained from the intention of the parties as evidenced by a written_agreement read in the light of the attending facts and circumstances id this court has considered the following factors in considering whether a transfer of the benefits_and_burdens_of_ownership has occurred whether legal_title passed how the parties treated the transaction whether an equity_interest in the property was acquired whether the contract created a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession was vested in the purchasers which party paid the property_tax which party bore the risk of loss or damage to the property and which party received the profits from the operation and sale the property 135_tc_26 aff’d 691_f3d_1315 11th cir grodt mckay realty inc v commissioner t c pincite8 see also smith v commissioner 820_f2d_1220 wl at 4th cir affirming this court’s use of the grodt mckay realty factors to decide whether the benefits and burdens of ownership had been transferred aff’g without published opinion tcmemo_1985_567 united_states v hedgelender llc a f t r 2d ria e d va applying the grodt mckay realty factors to decide whether a transfer of property constituted a sale accordingly we consider seven of these factors relevant to analyze when the benefits_and_burdens_of_ownership of the virginia tax_credits were transferred from swf to virginia conservation the first factor we consider is when legal_title to the virginia tax_credits passed from swf to virginia conservation in route llc v commissioner at we held that virginia law in required a taxpayer to hold a tax_credit before transferring it therefore a taxpayer was considered to hold legal_title to a tax_credit before a subsequent transfer va code ann sec_58 c west petitioner contends that the transfer of virginia tax_credits could not occur until after the vdot registered the credits we disagree during a taxpayer was not required to apply to the vdot in order to receive a virginia tax_credit see id sec_58 during va code ann sec_58 provided that a taxpayer could receive a virginia tax_credit for land preservation if the taxpayer made a qualified donation of land or an interest in we note that the sixth factor which asks us to consider which party paid the property_tax is irrelevant to the instant case because there are no property taxes due on the virginia tax_credits land a qualified_appraisal prepared by a qualified_appraiser substantiated the fair_market_value of the donation the qualified_appraisal was signed by the qualified_appraiser who had to be licensed in virginia and a copy of the appraisal was submitted to the vdot the qualified donation was made to the commonwealth of virginia an instrumentality thereof or a qualified charitable_organization and the preservation or similar use and purpose of such property was assured in perpetuity see also route llc v commissioner at accordingly for conveyances during a taxpayer earned and held a virginia tax_credit when the taxpayer satisfied the statutory requirements for the credits the vdot merely acknowledged and registered the credits to create an accounting track record id the parties do not dispute that swf’s easement on sherwood farm met the requirements of va code ann sec_58 as prescribed during on date the easement deed was recorded with the clerk’s office of the circuit_court for albemarle county at that moment swf held the in however virginia changed the statutory requirements applicable to the virginia tax_credits for conveyances made on or after date among other things virginia expressly required a taxpayer to apply for a credit after completing the donation by submitting a form or forms prescribed by the vdot before he or she would be issued virginia tax_credits for donations made on or after date va code ann sec_58 d west thus the vdot began to actively issue the credits only with respect to conveyances made during see route llc v commissioner at virginia tax_credits originating from the easement on sherwood farm swf then transferred some of those virginia tax_credits to virginia conservation and virginia conservation subsequently transferred them to chesterfield conservancy for additional transfers to individual taxpayers to be used on their tax returns these transfers could not have occurred unless swf and then virginia conservation had acquired and held the virginia tax_credits during see route llc v commissioner at accordingly we conclude that legal_title to the virginia tax_credits passed from swf to virginia conservation during the second factor we consider is how swf and virginia conservation treated the vtc transaction in route we considered the terms and effective dates of the transactional agreements and the parties’ tax returns as indicators of the parties’ intent as to the timing of the transaction id at in the instant case each of the relevant transactional documents was effective on or before date both the escrow agreement and the operating_agreement contained terms that indicated a mutual understanding that swf was to record the easement admit virginia conservation as a partner and earn the virginia tax we also note that the credit acknowledgment letter from the vdot dated date reported as the effective year for the virginia tax_credit credits on or before date moreover on its form_1065 for its tax_year swf reported receiving during a purported capital_contribution from virginia conservation of dollar_figure for a interest in the income losses and capital of swf on lpc as well as on a schedule vk-1 filed with its form_502 for its tax_year swf reported an allocation of dollar_figure in virginia tax_credits to virginia conservation on the basis of the foregoing we conclude that swf and virginia conservation treated the vtc transaction as having occurred during the third factor we consider is when virginia conservation acquired an equity_interest in the virginia tax_credits in route we held that an equity_interest was acquired when virginia conservation the acquirer of tax_credits in that case was able to pass or keep the credits without restriction and could exclude others from using the tax_credits in the instant case virginia conservation was able to use or transfer the virginia tax_credits during the tax_year and actually transferred them to chesterfield conservancy for subsequent transfers to individuals for use on their tax returns until virginia conservation’s transfer of the virginia tax_credits to chesterfield conservancy which also occurred during it had exclusive control to either use or transfer the virginia tax_credits on the basis of the foregoing we find that virginia conservation acquired an equity_interest in the virginia tax_credits during the fourth factor we consider is whether swf had a present obligation to execute and deliver a deed and virginia conservation had a present obligation to make payments because the transaction in the instant case was structured as a partnership allocation there was no deed to be executed and delivered to indicate a transfer of virginia tax_credits instead swf was obligated to ensure that the easement deed was recorded and the virginia tax_credits were earned on or before date to admit virginia conservation as a partner on or before date and to make a partnership allocation of virginia tax_credits to virginia conservation effective for the tax_year in exchange pursuant to the escrow agreement and subscription agreement virginia conservation was required to transfer funds to mr skeen’s attorney trust account those funds would only be returned to virginia conservation if swf did not record the easement deed or admit virginia conservation as a partner on or before date on the basis of the foregoing we find that as of date swf had a present obligation to transfer virginia tax_credits to virginia conservation and that virginia conservation had a present obligation to transfer money to an escrow account for ultimate distribution to swf the fifth factor we consider is whether the right of possession of the virginia tax_credits was vested in virginia conservation as we discussed above virginia conservation was able to use or transfer the virginia tax_credits during the tax_year and actually transferred them to chesterfield conservancy for subsequent transfers to individuals for use on their tax returns these transfers could not have occurred unless swf and then virginia conservation had acquired and possessed the virginia tax_credits during see route llc v commissioner at on the basis of the foregoing we find that the right of possession over the virginia tax_credits was vested with virginia conservation during the sixth factor we consider is whether swf or virginia conservation bore the risk of loss or damage to the virginia tax_credits because the virginia tax_credits are intangible_property we consider which party to the vtc transaction bore any loss from a decrease in economic value see calloway v commissioner t c pincite route llc v commissioner at in the instant case although virginia conservation held the virginia tax_credits only for a brief time it would have borne the risk of a decline in the value of the virginia tax_credits on the open market during that period however virginia conservation was also shielded from some risk of loss through an indemnity clause that required swf and mr lewis to indemnify virginia conservation for any of its virginia tax_credits that were disallowed or revoked by the vdot or the irs in route llc v commissioner at confronted with an identical set of facts we found that both parties bore the risk of loss and therefore that this factor was neutral accordingly we similarly conclude that both virginia conservation and swf bore the risk of loss with respect to the virginia tax_credits consequently we conclude that this factor is neutral the seventh and final factor we consider is whether swf or virginia conservation would have received any profits from the operation and sale of the virginia tax_credits as we discussed above virginia conservation was able to use the virginia tax_credits to decrease its own tax_liability or transfer the virginia tax_credits for profit during in fact virginia conservation actually transferred the virginia tax_credits to chesterfield conservancy for subsequent transfers to individuals for use on their tax returns accordingly we find that during the tax_year virginia conservation would have received any profits from the operation and sale of the virginia tax_credits upon consideration of the foregoing factors we conclude that for federal tax purposes virginia conservation should be treated as the owner of the virginia tax_credits on or before date see id at consequently we conclude that the disguised sale of virginia tax_credits from swf to virginia conservation took place on or before date b recognition of income from the disguised sale sec_61 provides generally that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property see also sec_1_61-6 income_tax regs sec_1001 provides that the gains from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis unless otherwise provided the entire amount of the gain_or_loss on the sale of the property is recognized sec_1001 generally a taxpayer is required to include gains profits and income in gross_income for the taxable_year in which he or she actually or constructively received them unless they are otherwise includible for a different year in accordance with the taxpayer’s method_of_accounting sec_451 sec_1 a income_tax regs swf is a cash_method taxpayer and therefore income is taxable to it upon receipt under the cash receipts method_of_accounting an amount of income is includible in gross_income only when it is actually or constructively received sec_1_451-1 income_tax regs constructive receipt is defined in sec_1_451-2 income_tax regs as follows a general_rule --income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions petitioner contends that there was no actual or constructive receipt of the dollar_figure in cash by swf during specifically petitioner contends that virginia conservation paid the dollar_figure into an escrow account during date and that swf’s right to receive the funds from escrow were limited by the following conditions precedent receipt of a credit transaction number with respect to the virginia tax_credits originating from the easement evidence of recordation of the easement deed with the clerk’s office of the circuit_court of albemarle county a report of title issued by chicago title and written authorization from virginia conservation’s counsel to release the funds petitioner contends that those conditions precedent were substantial limitations or restrictions and that because all four were not completed before date any income from the disguised sale of virginia tax_credits should not be recognized for the tax_year although petitioner is correct that the credit transaction number and the title report were not received before date and that mr shaw did not authorize disbursement of the escrow funds in writing until date we disagree with petitioner’s contention that these conditions preclude recognition of income for in route we reviewed a factual situation similar to the one before us including the transfer of funds pursuant to an escrow agreement with nearly identical terms we held that requirements to provide to virginia conservation the credit transaction number the evidence of recordation of the deed_of_gift the new owner’s policy and disbursement authorization from virginia conservation’s counsel were ministerial and not conditions precedent route llc v commissioner at n instead we focused on conditions in the escrow agreement that controlled whether the escrow funds would be returned to virginia conservation to determine when income should be recognized id at in the instant case the escrow agreement provided that mr skeen would return the escrow funds to virginia conservation only if the deed of the easement was not recorded in the clerk’s office of the circuit_court of albemarle county on or before date or virginia conservation was not admitted as a partner in swf on or before date the parties do not dispute that both of these acts occurred on or before date at that point regardless of when or whether virginia conservation received the credit transaction number evidence of recordation of the easement and title report and mr shaw authorized disbursement virginia conservation could no longer retrieve the funds from the escrow account and swf’s right to the escrowed funds had vested see id at accordingly we conclude that the remaining tasks ie virginia conservation’s receipt of the credit transaction number evidence of easement and title report and mr shaw’s authorization were merely ministerial in nature and did not constitute conditions precedent to swf’s right to the escrowed funds consequently these conditions are not substantial limitations or restrictions pursuant to sec_1_451-2 income_tax regs see turner v commissioner tcmemo_1964_161 aff’d 343_f2d_150 4th cir however the constructive_receipt_doctrine is inapplicable to the facts before us for reasons other than petitioner’s contention the constructive_receipt_doctrine requires a taxpayer who is on the cash_method_of_accounting to recognize income when the taxpayer has an unqualified vested right to receive immediate payment of income see 169_f2d_483 1st cir rev’g and remanding on another issue a memorandum opinion of this court 96_tc_814 13_tc_178 during date mr gecker admitted that virginia conservation had received what it had bargained for and that it was unlikely that they would get the money back the constructive_receipt_doctrine prevents a creditor from ‘deliberately turn ing his back upon the income and thus select ing the year for which he will report it ’ gale v commissioner tcmemo_2002_54 83_tcm_1270 quoting 29_bta_63 we have previously held that there is no need to consider the constructive_receipt_doctrine if a taxpayer does not delay a payment due to him see id t c m cch pincite swf did not delay the escrowed funds from being distributed to it accordingly we conclude that there is no need to consider the application of the constructive_receipt_doctrine to the facts before us the probable purpose for development of the doctrine_of constructive receipt was stated as follows in 169_f2d_483 1st cir the doctrine_of constructive receipt was no doubt conceived by the treasury in order to prevent a taxpayer from choosing the year in which to return income merely by choosing the year in which to reduce it to possession thereby the treasury may subject income to taxation when the only thing preventing its reduction to possession is the volition of the taxpayer 47_tc_428 alteration in original instead we consider whether the economic benefit theory applies to the facts before us unlike the doctrine_of constructive receipt the economic benefit theory states that a taxpayer must recognize income for the taxable_year in which any economic or financial benefit is conferred zorc v commissioner tcmemo_1990_620 60_tcm_1399 citing 67_tc_814 aff’d without published opinion 573_f2d_1287 2d cir and 16_tc_244 aff’d 194_f2d_541 6th cir see also 61_tc_262 pursuant to the economic benefit theory an individual on the cash_receipts_and_disbursements_method of accounting is currently taxable on the economic and financial benefit derived from the absolute right to income in the form of a fund which has been irrevocably set_aside for him in trust and is beyond the reach of the payor’s debtors pulsifier v commissioner 64_tc_245 citing sproull v commissioner t c in previous cases decided under the economic benefit theory we have focused on whether a cash_method taxpayer had a vested rather than contingent right to future possession of a we have previously acknowledged that although the constructive-receipt doctrine significantly differs from the theory of economic benefit the decided cases have not always been models of clarity in respect of the distinction 67_tc_814 fn ref omitted aff’d without published opinion 573_f2d_1287 2d cir particular fund bizzack bros constr corp v commissioner tcmemo_1980_457 41_tcm_173 comparing 69_tc_558 61_tc_262 16_tc_244 and 586_f2d_810 generally substantial restrictions or conditions imposed on the release of escrowed funds preclude application of the economic benefit theory in contrast if a fixed sum of money is irrevocably set_aside for a taxpayer’s sole benefit and only ministerial duties not substantial restrictions or conditions remain until the funds are released then the economic benefit theory applies 214_f2d_437 1st cir aff’g 20_tc_875 compare 69_tc_558 and bizzack bros constr corp v commissioner t c m cch pincite with sproull v commissioner t c pincite emphasizing that the irrevocable payment into trust served to distinguish this case from those in which the exact amount of compensation is subject_to some future contingency or subject_to the possibility of return as we discussed above swf’s right to the escrowed funds was vested on or before date after it recorded the easement deed in the clerk’s office and admitted virginia conservation as a partner because virginia conservation could no longer retrieve the funds from the escrow account we reiterate that the remaining tasks including virginia conservation’s receipt of the credit transaction number evidence of recordation of the easement deed and title report and mr shaw’s written authorization to release the escrowed funds were merely ministerial and did not constitute conditions precedent to swf’s right to the escrowed funds see route llc v commissioner at n accordingly we find that on or before date swf’s proceeds from the vtc transaction were irrevocably set_aside for swf’s sole benefit and only ministerial tasks remained before distribution consequently pursuant to the economic benefit theory we conclude that swf may be taxed for its tax_year for the economic benefit of the escrowed funds additionally we note that swf admitted that the transfer of funds from virginia conservation occurred during under the cash_method_of_accounting on its form_1065 swf reported that it received dollar_figure in cash from virginia conservation on the schedule_k-1 for virginia conservation swf also reported capital contributed during of dollar_figure petitioner also admits that i n virginia conservation contributed dollar_figure in cash to swf in exchange for a partnership_interest in swf we have held repeatedly that statements made in a tax_return signed by a taxpayer are binding and treated as admissions 121_tc_308 citing 412_f2d_800 3d cir aff’g tcmemo_1968_126 62_tc_739 aff’d without published opinion 521_f2d_1399 3d cir and kaltrieder v commissioner 28_tc_121 aff’d 255_f2d_833 3d cir a taxpayer cannot disavow his or her tax returns without cogent proof that they are incorrect crigler v commissioner tcmemo_2003_93 85_tcm_1091 aff’d per curiam 85_fedappx_328 4th cir petitioner does not argue that the statements on swf’s form_1065 are incorrect accordingly we conclude that swf admitted that the transfer of funds pursuant to the disguised sale which it characterized erroneously as a capital_contribution occurred during without suggesting that swf’s statements on its form_1065 are incorrect petitioner contends that respondent embraces swf’s capital_contribution reporting when he thinks it supports his argument but disregards it when it doesn’t petitioner suggests that respondent cannot rely on swf’s tax returns for some representations but dispute it for other representations we disagree the issue of the characterization of the vtc transaction--ie whether it should be treated for federal_income_tax purposes as a disguised sale or a capital contribution--is separate from the issue of when to recognize any income from the vtc transaction--ie whether the funds transferred by virginia conservation to swf pursuant to the vtc transaction should be included for the or tax_year accordingly we conclude that respondent is not precluded from relying on some but not all of the representations on swf’s and petitioner’s tax returns where their respective representations are not inconsistent c conclusion upon due consideration of the foregoing we conclude that the vtc transaction was a disguised sale that occurred during and swf had economic benefit of ownership had taxable receipt and admitted recognition for federal_income_tax purposes of the escrowed funds during consequently the proceeds of the disguised sale are reportable as income to swf for its tax_year v issue whether petitioner overstated the value of the easement on its tax_year form_1065 swf reported a charitable_contribution of dollar_figure from the donation of the easement to the albemarle county prfa respondent contends that swf overstated the value of the easement on sherwood farm and therefore overstated the amount of the deduction allowed pursuant to sec_170 a general legal background a taxpayer is entitled to deduct pursuant to sec_170 a qualified_conservation_contribution made within a taxable_year sec_170 f b iii generally taxpayers are not entitled to deduct gifts of property that consist of less than the taxpayers’ entire_interest in that property sec_170 an exception to this general_rule is that taxpayers are permitted to deduct the value of a contribution of a partial interest in property that constitutes a qualified continued h generally the amount of a charitable_contribution is the fair_market_value of the contributed_property at the time it is contributed sec_1_170a-1 c income_tax regs fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts id para c in deciding the fair_market_value of property we must take into account not only the current use of the property but also its highest_and_best_use see 87_tc_389 sec_1 170a- h i and ii income_tax regs a property’s highest_and_best_use is the highest and most profitable use for which it is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 continued conservation contribution as defined in sec_170 sec_170 for a contribution to constitute a qualified_conservation_contribution the taxpayer must show that the contribution is of a qualified_real_property_interest to a qualified_organization and exclusively for conservation purposes sec_170 for the donation to be deductible the conservation_purpose must be protected in perpetuity sec_170 sec_1_170a-14 income_tax regs in the instant case respondent does not challenge the validity of the easement or whether swf is entitled to a charitable_contribution_deduction pursuant to sec_170 for the contribution of the easement to the albemarle county prfa respondent challenges only petitioner’s valuation of the easement and therefore the amount of the charitable_contribution_deduction allowed pursuant to sec_170 the highest_and_best_use can be any realistic objective potential use of the property 87_tc_892 if different from the current use a proposed highest_and_best_use requires closeness in time and reasonable probability 85_tc_677 under circumstances where there is a substantial record of sales of easements comparable to a donated easement the fair_market_value of the donated easement is based on the sale prices of those comparable easements sec_1_170a-14 income_tax regs where as in the instant case there is no established market for similar conservation easements and no record exists of sales of such easements the regulations provide another method to determine fair_market_value if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction id we have used a before and after methodology in evaluating conservation easements see eg 85_tc_677 butler v commissioner tcmemo_2012_72 simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir kiva dunes conservation l l c v commissioner tcmemo_2009_145 griffin v commissioner tcmemo_1989_130 aff’d 911_f2d_1124 5th cir the parties in the instant case agree that the before and after methodology is the appropriate valuation method to determine the fair_market_value of the easement additionally when using the before and after valuation approach any enhancement in the value of a donor’s other_property resulting from the easement contribution or of property owned by certain related_persons reduces the value of the contribution deduction sec_1_170a-14 income_tax regs valuation is not a precise science and the fair_market_value of property on a given date is a question of fact to be resolved on the basis of the entire record see eg 43_tc_663 arbini v commissioner tcmemo_2001_141 in the instant case each party has offered the report and testimony of an expert witness to establish the value of the easement for purposes of arriving at the proper amount of the charitable_contribution_deduction an expert’s opinion is admissible if it assists the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate expert opinions in the light of the expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 where experts offer competing estimates of fair_market_value we decide how to weigh those estimates by inter alia examining the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of our sound judgment 304_us_282 94_tc_193 we may also reach a decision as to the value of property that is based on our own examination of the evidence in the record 538_f2d_927 2d cir aff’g tcmemo_1974_285 generally deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions 503_us_79 moreover the commissioner’s determination of value is normally presumed correct and the taxpayer bears the burden of proving that the determination is incorrect see rule a welch v helvering u s pincite schwab v commissioner tcmemo_1994_232 however as we stated above the allocation of the burden_of_proof is immaterial in the instant case because we decide this factual issue on the preponderance_of_the_evidence see knudsen v commissioner t c pincite 124_tc_95 b parties’ experts and bases for valuation respondent offered an expert report drafted by karen d pape pape report ms pape has worked with albemarle county real_estate since and has valued over conservation easements many of which were in albemarle county ms pape appraised several properties that petitioner’s expert used as comparable properties in his valuation petitioner offered an expert report drafted by brian jones jones report mr jones has appraised more than easements in albemarle county since and has appraised over easement throughout virginia during his career respondent contends that mr jones was heavily influenced by mr williams’ appraisal which was completed during date before beginning his own valuation and therefore that mr jones’ independence may have been compromised and that the jones report was not credible respondent’s contention is based on only two facts mr jones was given mr williams’ appraisal before compiling the jones report and there was a difference of less than between the two appraisals as to the ultimate value of the easement we disagree with respondent respondent mistakenly presumes impropriety without proving it ie that mr jones must have been improperly influenced by mr williams’ appraisal because he had access to it and because their ultimate results were similar as petitioner points out mr jones used different valuation methods and different comparable properties applied different amounts of adjustments and determined different values for sherwood farm before and after the easement moreover mr jones credibly testified that he referred to mr williams’ appraisal only for its description of sherwood farm as of date accordingly we conclude that mr jones was not improperly influenced by mr williams’ appraisal the pape report and the jones report collectively reports agreed on many aspects of the bases for valuing the easement the reports relied on roger ray’s development plan for sherwood farm which determined that separate lots could be developed at the site both reports determined that the highest_and_best_use for sherwood farm before the easement was for residential housing development into estate type lots both reports also determined that the easement on sherwood farm was very restrictive because it precluded the division of over dollar_figure acres of land or the development of more than dwellings on the site limited modification or construction of some of the existing structures and improvements and prohibited most industrial or commercial uses for sherwood farm therefore both reports determined that the highest_and_best_use for sherwood farm after the easement was for agricultural or recreational use moreover both experts used primarily the comparable sales_method to determine the values of sherwood farm before and after the easement an appraiser may use the comparable sales_method or another accepted method to estimate the before and after values of the property hilborn v commissioner t c pincite an appraiser using the comparable sales_method also known as the market-data approach or the sales comparison approach finds sales of properties that meet three criteria the properties themselves are similar to the subject property the sales are arm’s-length transactions and the sales have occurred within a reasonable_time of the valuation_date 72_tc_1 because no two sales and no two properties are ever identical the appraiser then considers aspects of the sales of comparable properties such as time size or other significant features and makes appropriate adjustments for each to approximate the qualities of the subject both reports used additional valuation methods to verify the conclusions reached from the comparable sales_method ms pape used the development approach to test the reasonableness of her valuation of sherwood farm before the easement and the matched pair analysis to test the reasonableness of her valuation of sherwood farm after the easement mr jones also used the development approach to test the reasonableness of his valuation of sherwood farm before the easement both parties contend that the alternative methods of valuation were less reliable and or less reasonable than the comparable sales_method we agree and therefore we do not discuss further the reports’ conclusions under the alternative methods property 88_tc_1197 ndollar_figure wolfsen land cattle co v commissioner t c pincite although the comparable sales_method like all valuation techniques is far from an exact science see wolfsen land cattle co v commissioner t c pincite we have found the comparable sales approach to be the most reliable indicator of value when there is sufficient data about sales of properties similar to the subject property see eg estate of spruill v commissioner t c pincite n estate of rabe v commissioner tcmemo_1975_26 aff’d without published opinion 566_f2d_1183 9th cir despite the similar bases for valuation respondent contends that the jones report is not credible because it fails to comply with the requirements of the uniform standards of professional appraisal practice uspap specifically respondent contends that petitioner failed to list the proper hypothetical conditions uniform standards of professional appraisal practice uspap are promulgated by the appraisal standards board_of the appraisal foundation a nonprofit organization comprising other nonprofit_organizations that represent appraisers and users of appraisal services 131_tc_112 n citing the appraisal foundation frequently asked questions http www appraisalfoundation org s _appraisal doc asp cid did last visited date rev’d on other grounds 615_f3d_321 5th cir uspap is widely recognized and accepted as containing standards applicable to the appraisal profession id pincite adherence to those standards is evidence that the appraiser is applying methods that are generally accepted within the appraisal profession id of an appraisal completed after an easement is placed on property and that petitioner failed to list several details required for self-contained appraisal reports we disagree we have previously held that f ull compliance with professional standards eg uspap is not the sole measure of an expert's reliability and that a noncompliant valuation report is not per se unreliable 131_tc_112 rev’d on other grounds 615_f3d_321 5th cir see also 348_fedappx_806 3d cir aff’g tcmemo_2008_117 in the instant case we decline to accept the merits of respondent’s contentions because as petitioner notes respondent has not demonstrated how the alleged technical errors render the jones report unreliable or that the alleged technical errors are reflective of more significant substantive errors accordingly we decline to find that the jones report is unreliable solely for any alleged failures to comply with uspap requirements instead we independently review both reports to evaluate the reliability of each and determine the proper valuation of the easement c the pape report the pape report’s valuation of sherwood farm before the easement the pape report reviewed sales of the following five properties to ascertain the value of sherwood farm before the easement mint meadow ragged mountain montalto catterton and sutherland the pape report listed eight adjustment factors for determining the before-easement values condition of sale significant buildings market conditions topography location size views and other improvements ms pape adjusted the property value for each sale that occurred over six months before the date of the valuation ie mint meadow ragged mountain and montalto by per annum on account of improved market conditions ms pape adjusted downward the values of ragged mountain and sutherland for buildings or other improvements although montalto also had buildings no adjustments were made ms pape determined that ragged mountain and montalto had significant slope issues and were inferior to sherwood farm and adjusted each of those values upward ms pape also determined that mint meadow ragged mountain and montalto were in areas superior to sherwood petitioner refers to the montalto property as brown’s mountain to avoid confusion and for convenience we refer to it only as montalto farm and therefore adjusted their values downward and respectively mint meadow montalto and catterton were also deemed to be smaller parcels that were more valuable so their values were adjusted downward on account of size ms pape adjusted downward the values of mint meadow ragged mountain montalto and catterton for their views which she deemed to be superior to those present at sherwood farm because ms pape believed that there were nonmarket motivations that influenced the sale of the montalto property she made an additional downward adjustment to its value for the unique sale condition in the aggregate ms pape determined the following values for each of her before-easement comparable properties mint meadow ragged mountain montalto catterton sutherland total sale price price per acre dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure downward adjustments location size views improvement location views market topography sale condition location size view market topography size views improvements none none market dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after reviewing the adjusted prices per acre ms pape discounted the montalto valuation altogether because it was an outlier as it was a very unique property upward adjustments adjusted price per acre with a singularly distinguished location an incredible view and a neighboring property owner with a great motivation ms pape then used the remaining values to determine a dollar_figure per acre value to be applied to the dollar_figure acres of sherwood farm the pape report concluded that the value of sherwood farm before the easement was dollar_figure the pape report’s valuation of sherwood farm after the easement the pape report reviewed sales of the following four properties to ascertain the value of sherwood farm after the easement plank road decca lane lone oak farm and ballards mill each of the properties was subject_to an easement or other limitation on development potential the pape report listed seven adjustment factors for determining the after-easement values market conditions topography location size development potential improvements and floradollar_figure similar to her adjustments for the before-easement comparable sales ms pape adjusted the property value for each sale that occurred over six months before the date of the valuation ie plank road lone oak farm and ballards as rounded in the pape report according to the pape report it seems that ms pape considered but did not implement adjustments on account of views from the properties to the values of the four after-easement comparable sales mill by per annum on account of improved market conditions in the explanation section the pape report claims to make a adjustment upward to the value of lone oak farm for topography because of substantial wetlands on the property however the calculation section included a adjustment upward for topography on that property ms pape determined that decca lane and ballards mill were in areas superior to sherwood farm and therefore adjusted their values downward by and respectively in contrast she adjusted upward by the value of lone oak farm because she determined it to be in a location inferior to that of sherwood farm the pape report adjusted the value of each of the four properties on account of size the values of plank road decca lane and ballards mill were adjusted downward because they were smaller tracts of land and the value of lone oak farm was adjusted upward significantly as it was a larger tract of land ms pape also adjusted downward the value of lone oak farm by for its building improvements and by another because its easement allowed division of parcels about acres in size ms pape determined that decca lane and ballards mill were primarily wooded properties that had inferior flora and therefore she adjusted the value of each upward by in the aggregate ms pape determined the following values for her after- easement comparable properties plank road decca lane lone oak farm ballards mill total sale price dollar_figure dollar_figure dollar_figure dollar_figure price per acre downward adjustments upward adjustments adj price per acre dollar_figure size market dollar_figure dollar_figure dollar_figure location size flora development potential improvements market topography location size location size market flora dollar_figure dollar_figure dollar_figure dollar_figure ms pape used the four values to determine a dollar_figure per acre value to be applied to the dollar_figure acres of sherwood farm the pape report concluded that the value of sherwood farm after the easement after rounding was dollar_figure the pape report subtracted this amount from the dollar_figure before-easement value of sherwood farm and concluded that the value of the easement was dollar_figure d the jones report the jones report’s valuation of sherwood farm before the easement the jones report reviewed sales of the following six properties to ascertain the value of sherwood farm before the easement blenheim road kluge estate airslie farm castle hill chapel springs and bundoran the jones report considered the following adjustment factors for determining the before-easement values condition of sale market condition location size and flood plain rather than make adjustments for buildings and or improvements the jones report determined sale prices net of any improvements existing on the land mr jones adjusted the property value for each sale that occurred over six months before the date of the valuation ie kluge estate castle hill and chapel springs by per annum on account of improved market conditions although the blenheim road property was sold during date more than six months from the date of mr jones’ valuation mr jones determined no adjustment was necessary because of offsetting fluctuations in the market mr jones respondent refers to the kluge estate property as carter’s to avoid confusion and for convenience we refer to it only as kluge estate mr jones also considered adjustments for financing and for frontage access but determined that no adjustments were necessary for either of those two factors respondent contends that mr jones erred by failing to adjust the value of blenheim road to account for market conditions and that blenheim road was not a proper comparable petitioner contends that mr jones accurately determined that there were offsetting fluctuations in the market and therefore no adjustments were necessary on account of market condition we agree with petitioner and continued adjusted downward the airslie farm and castle hill values by dollar_figure each for superior location mr jones determined that blenheim road kluge estate and airslie farm were similar in size to sherwood farm and their values needed no adjustments in contrast mr jones determined that castle hill chapel springs and bundoran were larger properties and adjusted each property’s value upward by dollar_figure per acre blenheim road’s value was also adjusted upward by dollar_figure per acre to account for a flood plain on approximately of the blenheim road property kluge estate’s value was adjusted upward to account for a bought- out contract situation bundoran’s value was adjusted downward for a sale conditiondollar_figure continued because it is appropriate to consider sales of propert y occurring subsequent to the valuation_date if the properties involved are indeed comparable to the subject properties see 89_tc_619 n rev’d on other grounds 864_f2d_1128 4th cir we conclude that blenheim road was an acceptable comparable_property respondent contends that the bundoran comparable_property sale was unreliable because mr jones adjusted the property’s value for a condition of sale that he did not explain we disagree as petitioner contends mr jones explained both in the jones report and at trial that the condition of sale adjustment was made to account for improvements to a life_estate that did not add value accordingly we conclude that bundoran was a reliable comparable_property moreover we note that respondent’s contention if we accepted it would have the effect of increasing the value of the bundoran comparable_property and therefore increasing the before-easement value of sherwood farm and the value of the continued in the aggregate mr jones determined the following values for each of his before-easement comparable properties blenheim road kluge estate airslie farm castle hill chapel springs bundoran total sale price price per acre downward adjustments upward adjustments adjusted price per acre dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure none flood plain none sale condition market location location none none market size market size size dollar_figure sale condition dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total sale price is calculated net of improvements on the property mr jones determined that the six sales ranged in value from dollar_figure to dollar_figure per acre with an average dollar_figure a mean of dollar_figure per acre with a standard deviation of dollar_figure per acre mr jones then determined a dollar_figure per acre value to be applied to the dollar_figure acres of sherwood farm the jones report concluded that the value of sherwood farm before the easement was dollar_figure continued easement itself as rounded in the jones report the jones report’s valuation of sherwood farm after the easement the jones report reviewed sales of the following five properties to ascertain the value of sherwood farm after the easement greenmont farm route monrovia road lone oak farm and east belmont four of the properties were subject_to an easement or other limitation on development potential mr jones considered six adjustment factors for determining the after easement values financing market conditions location access frontage size acres and development potential similar to the comparable properties for the before- easement value the jones report determined sale prices net of any improvements existing on the land similar to his adjustments for the before-easement comparable properties mr jones adjusted the values of three of the four properties whose sales occurred over six months before the date of the valuation ie route lone oak farm and east belmont by per annum on account of improved market conditions respondent contends that mr jones erred by not adjusting the value of greenmont farm which was sold during date on account of market conditions however as petitioner notes both parties adjusted values for market conditions only when the sale occurred over six months from the date of the easement accordingly because the sale of greenmont farm occurred within six months of the date of the easement we conclude that no adjustment was necessary for market conditions the jones report adjusted downward the values of route and east belmont on account of superior location and adjusted upward the value of lone oak farm on account of inferior location mr jones made adjustments for four of the five properties on account of size the values of greenmont farm and route were adjusted downward because of their smaller sizes and the values of lone oak farm and east belmont were adjusted upward because of their larger sizes mr jones also adjusted the value of greenmont farm downward by dollar_figure per acre because he determined that the easement on greenmont farm was less restrictive than the easement on sherwood farm although mr jones considered potential adjustments for financing and frontage no adjustments were made for any of the five properties on account of either of these considerations in the aggregate mr jones determined the following values for each of his after-easement comparable properties greenmont farm route monrovia road lone oak farm east belmont total sale price price per acre downward adjustments dollar_figure dollar_figure size development potential dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure location size none none location upward adjustments adjusted price per acre none market none dollar_figure total sale price is calculated net of improvements on the property dollar_figure dollar_figure market location size market size dollar_figure dollar_figure mr jones determined that the average of all five sales was dollar_figure while the median was dollar_figure with a standard deviation of dollar_figure per acre mr jones then determined a dollar_figure per acre value to be applied to the dollar_figure acres of sherwood farm the jones report concluded that the value of sherwood farm after the easement was dollar_figure after rounding the jones report’s enhancement adjustment the jones report also determined that mr lewis owned an additional acre property near sherwood farm that was not covered by the easement pursuant to sec_1_170a-14 income_tax regs mr jones determined that an adjustment was necessary to the value of the easement to account for the potential value enhancement to mr lewis’ nearby property using the comparison analysis mr jones determined that an adjustment of approximately dollar_figure was appropriate to account for the enhancement in value to mr lewis’s nearby property therefore the jones report concluded that the value of the easement was dollar_figure ie the dollar_figure before-easement value less the aggregate of the dollar_figure after-easement value and the dollar_figure enhancement adjustment e analysis of the reports as we stated above the reports agreed on many aspects of the bases for valuing the easement both reports relied on roger ray’s development plan for sherwood farm agreed on the highest and best uses for sherwood farm both before and after the easement concluded that the easement on sherwood farm was very restrictive and used primarily the comparable sales_method however the reports differed in a number of ways market conditions the reports applied different rates of adjustment to account for the market conditions at the time of the easement the pape report adjusted comparable_property sales prices by per annum to account for changes in market conditions but did not provide any support for the rate the jones report adjusted comparable_property sales prices by per annum to account for changes in market conditions mr jones based this rate on a price index released by the office of federal housing enterprise oversight stating that home prices increased nearly from the end of to the end of moreover the per annum rate comports with credible testimony from mr jones and mr lewis regarding the rising real_estate market in and around albemarle county during the end of because of great demand and pressure to develop large farm lands into subdivisions real_estate prices in albemarle county were high and increasing rapidly accordingly we conclude that the jones report used a more accurate rate of adjustment for market conditions and therefore more accurately adjusted the values of comparable properties than the pape report to account for improving market conditions features of the comparable properties the reports used different comparable properties to determine the values of sherwood farm before and after the easement mr jones used comparable properties for his before-easement valuation and for his after-easement valuation because she ultimately determined that one of her properties was an outlier ms pape used only four comparable properties for her before-easement valuation and another four properties for her after-easement valuation the jones report included before-easement and after-easement comparable properties that were closer to sherwood farm than those used in the pape report for before-easement comparables mr jones used two properties ie blenheim road and kluge estate in the immediate vicinity of sherwood farm while ms pape ultimately discounted the property ie montalto that was closest to sherwood farm for after-easement comparables other than lone oak farm which both experts used mr jones used three properties ie greenmont farm route and east blemont that were closer to sherwood farm than any of the comparable properties ms pape used mr jones also found comparable properties that formed a range of properties smaller and larger than sherwood farm for his before-easement comparable properties three were smaller than sherwood farm and three were larger for his after-easement comparable properties two were smaller than sherwood farm one was of a nearly identical size and two were larger on the other hand all four of the before-easement properties that ms pape ultimately used were smaller than sherwood farm and three out of the four after-easement properties were smaller than sherwood farm the only one larger than sherwood farm was lone oak farm which mr jones also used as a comparable_property each report also used before-easement comparable properties that differed with respect to topography the jones report generally used before-easement comparable properties with gentle rolling topography open farm_land and negligible slopes that matched the topography of sherwood farm of the six before-easement comparable properties used by the jones report only one ie blenheim road had topography adjustments on account of significant areas of floodplains on the other hand many of ms pape’s before-easement comparable properties had topography issues of the five properties originally considered by the pape report two ie ragged mountain and montalto had topography issues that were significant enough for ms pape to adjust the value of the property and as petitioner contends another two ie catterton and sutherland may have also had significant floodplain and slope issues that ms pape failed to consider the jones report also used a greater number of comparable properties that were sold within a year of the date of the easement five out of the six before- easement comparable properties and four out of the five after-easement comparable properties in the jones report were sold within a year of the easement in contrast only two out of the four before-easement comparable properties and respondent contends that mr jones failed to appropriately adjust for the effect of the floodplain on the value of the lone oak farm petitioner contends that in albemarle county topography issues are less significant for lone oak farm and other after-easement properties where the highest_and_best_use of the land is agricultural than with before-easement properties where the highest_and_best_use is residential housing development because they limit the number of usable lots to be developed we agree with petitioner one out of the four after-easement comparable properties ultimately used by the pape report were sold within a year of the easement the sale of montalto the before-easement comparable_property that ms pape ultimately discounted as an outlier also did not occur within a year of the easement after reviewing each of the reports we find that mr jones selected comparable properties with location size topography and timing features that were generally more comparable to those of sherwood farm and the easement accordingly we conclude that the jones report chose better comparable properties than the pape report adjustments to the comparable properties the reports also differed in the types of adjustments and the method of adjusting the values of the comparable properties the pape report included a number of errors that cause us to question its overall reliability for example the report incorrectly stated that lone oak farm one of the after-easement comparable properties was approximately big_number acres and then calculated the price per acre using big_number acres lone oak farm was in fact approximately big_number acres as a second example ms pape incorrectly claimed in the pape report that plank road one of her after-easement comparable properties could not be further divided however after examining the property itself ms pape discovered that plank road had in fact been subdivided into 21-acre lots nonetheless ms pape used plank road which had been subdivided and developed as a property comparable to sherwood farm after the easement which could not be developed to the same degree a third example is ms pape’s upward adjustment to the value of ballards mill on account of inferior flora ms pape admitted at trial that she absolutely did make a mistake on that ms pape also committed two errors with respect to the catterton property she failed to consider the implications of a 150-acre tract that was part of the property when she was computing and adjusting her valuation of catterton additionally she inappropriately relied on photographs provided by a real_estate agent to adjust the value of the property by for views that she determined were superior to those present on sherwood farm even though she did not observe any such views during her own visit to the catterton property in contrast we did not note any significant material errors during our review of the jones report additionally ms pape failed to evaluate other significant considerations altogether for example she failed to fully investigate the motivations of the parties behind the sale ballards mill which was one of her after-easement comparable properties at trial she admitted that the ballards mill sale had not been publicly listed the acquirer of ballards mill owned an adjoining property and may have been willing to pay a premium to assemble a larger tract of land and she failed to consider these facts when computing the value to assign to the ballards mill property the pape report also concluded that the easement did not cause any enhancement of contiguous properties in contrast the jones report noted neighboring properties owned by mr lewis and adjusted downward the ultimate value of the easement as a result of enhancements to those neighboring properties because of these glaring omissions we lack confidence in ms pape’s adjustments to her comparable_property values when ms pape adjusted the values of her comparable properties to account for feature variations from sherwood farms those adjustments were inconsistent in application or degree with respect to location adjustments ms pape adjusted downward the value of the decca lane property which was in one of the most prestigious locations in albemarle county by only even though she adjusted the values of mint meadow and ragged mountain by and respectively ms pape explained this inconsistency by stating that the location adjustment was less significant when evaluating after-easement properties because of the limited development potential however ms pape’s largest adjustment ie upward was made to an after-easement comparable_property lone oak farm because she determined the property’s lot size to be inferior to that of sherwood farm with respect to topography adjustments ms pape adjusted the value of lone oak farm upward by even though only of the property was covered by wetlands and the remaining was available for farming the main use of the restricted_property in contrast she adjusted the value of ragged mountain upward by only even though -50 of the property was covered by critical slopes that limited development and made no adjustment to the value of sutherland despite significant floodplains on its property ms pape’s lack of proper adjustments is even less explicable when we consider that both ragged mountain and sutherland were before-easement comparable properties whose development potential and ultimate values would be more diminished by topography issues than would those of lone oak farm which was primarily farming land with respect to views adjustments ms pape admitted at trial that she mistakenly failed to adjust the value of ballards mill for having the best view she’s seen even though she adjusted the values of four other properties on account of views respondent contends that mr jones also made inconsistent adjustments in the jones report with respect to the sizes of some of his comparable properties in although ms pape claimed in the description of the adjustments to adjust the value upward by her table of calculations indicates that she ultimately adjusted the value upward by particular respondent contends that mr jones failed to adjust the value of blenheim road downward even though he adjusted the value of route and greenmont farm downward and the three properties are roughly similar in size we disagree as petitioner contends mr jones properly determined that for purposes of the before-easement valuation analysis blenheim road would be included in the same size category as sherwood farm because both had similar development potential however for purposes of the after-easement analysis a size adjustment was necessary because there was a significant difference between the marketability of sherwood farm which was a 65-acre tract of land that could be used only for farming and the much smaller route and greenmont farm properties which could possibly be sold to estate home-buyers accordingly we find no inconsistency in mr jones’ adjustments after reviewing both reports we conclude that the pape report contained numerous errors omissions and inconsistencies while the jones report generally avoided them effect of improvements respondent’s main contention is that the jones report lacks reliability because it used multiple comparable properties with significant buildings and other improvements in particular respondent contends that before-easement comparable properties with buildings and improvements do not have the same highest_and_best_use as those with predominantly unobstructed land and mr jones undervalued the improvements to his before-easement comparable properties and overvalued the improvements on his after-easement comparable properties to artificially increase the value of the easement we disagree as a preliminary consideration we note that while respondent is correct that many of mr jones’ comparable properties had improvements sherwood farm also had buildings and improvements including a primary dwelling that was renovated in barns sheds an ice house an old school and two old tenant houses moreover four out of the nine comparable properties originally used by respondent’s expert ms pape included improvements and buildings accordingly because sherwood farm had buildings and improvements and respondent’s own expert used comparable properties with improvements we question the merits of respondent’s contention that comparable properties that are free of any improvements or buildings are more reliable than those having improvements moreover at trial mr jones credibly testified that most developers would remove most buildings and other improvements because they value vacant land for development therefore he assigned value to improvements on the before- easement comparable properties only if a developer might find them of use or value to the proposed development respondent’s expert ms pape confirmed mr jones’ testimony by stating that improvements on the land are sometimes razed or demolished and that in those cases no value should be assigned to the improvements accordingly we find that mr jones properly used before- easement comparable properties with improvements and accurately adjusted the values of those properties to account for the improvements respondent’s contention that mr jones undervalued the improvements to his before-easement comparable properties and overvalued the improvements on his after-easement comparable properties is based on a comparison of values assigned by mr jones to those assessed by the county however w e do not consider that the amount for which property was assessed for purposes of local taxation to be necessarily a reliable criterion to be used in estimating its fair_market_value 98_tc_554 quoting 27_bta_735 rev’d 72_f2d_788 3d cir in estate of bennett we confronted the issue of using assessments from counties in virginia as indicators of fair_market_value and stated while we recognize that assessed values may be ‘considered’ as an indicator of fair_market_value assessed values are relevant only when the relationship between assessed value and fair_market_value is demonstrated sec_25_2512-1 gift_tax regs moreover even if such relationship is demonstrated assessed values generally are used ‘basically as a corroboration of fair_market_value determined by a more reliable method ’ estate of bennett v commissioner tcmemo_1989_681 58_tcm_1056 quoting n trust co v commissioner 87_tc_349 aff’d on another issue sub nom 839_f2d_1249 7th cir citing 11_tc_90 and estate of frieders v commissioner tcmemo_1980_184 aff’d 687_f2d_224 7th cir aff’d without published opinion 935_f2d_1285 4th cir although we noted that virginia law provides that assessed value is intended to represent percent of fair_market_value we determined that t he weight of the evidence suggest ed that the county assessments taken in isolation were not reliable indicators of the fair_market_value of individual parcels of property id t c m cch pincite in the instant case the comparable properties used by both ms pape and mr jones were consistently sold for amounts in excess of the values assessed by the county accordingly we conclude that the county assessments of the improvements on the comparable properties used in the reports are not reliable indicators of their fair_market_value respondent’s contention is further undermined by a comparison of each expert’s treatment of lone oak farm which was the one after-easement comparable_property that both mr jones and ms pape used ms pape’s value for the improvements on the land was dollar_figure greater than the value attributed by mr jones discrediting respondent’s contention that mr jones overvalued the improvements accordingly we conclude that respondent’s contention that mr jones undervalued the improvements to his before-easement comparable properties and overvalued the improvements on his after-easement comparable sale properties to be meritless f conclusion the jones report properly accounted for the restrictive nature of the easement and the market conditions at the time of the easement used more numerous and more accurate comparable properties than the pape report and avoided other errors and inconsistencies when adjusting the values of those comparable properties while we find the pape report to be burdened by multiple errors and inconsistencies we find no reason to question the credibility of mr jones or the reliability of the jones report accordingly we conclude that the jones report provided an accurate valuation of the easement on sherwood farm and therefore that the value of the easement for purposes of a charitable_contribution_deduction is dollar_figure on its form_1065 swf reported a charitable_contribution of dollar_figure for its donation of the easement to albemarle county prfa on the basis of a valuation prepared by mr williams mr williams did not testify at trial and petitioner relies only on the jones report for the proper valuation of the easement consequently we conclude that swf overstated its charitable_contribution_deduction for its tax_year by dollar_figure vi conclusion in summary we hold that swf engaged in a disguised sale under sec_707 the proceeds from the disguised sale were income to swf for its tax_year and swf overstated the value of the easement on sherwood farm by dollar_figure and therefore overstated its charitable_contribution_deduction pursuant to sec_170 for its tax_year by the same amount consequently we sustain the fpaa’s proposed increase in ordinary_income and a corresponding decrease in capital contributions of dollar_figure but we readjust the fpaa’s proposed decrease in noncash charitable_contributions to dollar_figure as stated supra note we deem conceded respondent’s argument that swf should have recognized dollar_figure instead of the dollar_figure reported in the fpaa in reaching these holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
